EXHIBIT 10.2

﻿

EXECUTION VERSION

SUBORDINATED NOTE PURCHASE AGREEMENT

5.25% FIXED TO FLOATING RATE NOTE DUE SEPTEMBER 1, 2035

﻿

This SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of
August 4, 2020 and is made by and among Franklin Financial Services Corporation,
a Pennsylvania corporation (“the Company”), and the several purchasers of the
Subordinated Notes identified on the signature pages hereto (each a “Purchaser”
and collectively, the “Purchasers”).

﻿

RECITALS

﻿

WHEREAS, the Company has requested that the Purchasers purchase from the Company
up to Five Million Dollars ($5,000,000) in aggregate principal amount of
Subordinated Notes (as defined herein), which aggregate amount is intended to
meet the qualifications for inclusion as Tier 2 Capital (as defined herein);

﻿

WHEREAS, the Company has engaged Performance Trust Capital Partners, LLC, as its
exclusive placement agent (“Placement Agent”) for the offering of the
Subordinated Notes;

﻿

WHEREAS, each of the Purchasers is either an accredited investor under Rule
501(a)(1) of SEC Regulation D or a qualified institutional buyer as such term is
defined in SEC Rule 144A(a) as such rules have been promulgated under the
Securities Act of 1933, as amended (the “Securities Act”);

﻿

WHEREAS, the offer and sale of the Subordinated Notes by the Company is being
made in reliance upon Rule 506(b) of Regulation D; and

﻿

WHEREAS, each Purchaser is willing to purchase from the
Company a Subordinated Note in the principal amount set forth on each
Purchaser’s signature page (the “Subordinated Note Amount”) in accordance with
the terms, subject to the conditions and in reliance on, the representations,
warranties, covenants and agreements set forth herein and in the Subordinated
Notes.

﻿

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:

﻿

AGREEMENT

﻿

1.



DEFINITIONS.

﻿

1.1 Defined Terms. The following capitalized terms used in this Agreement have
the meanings defined or referenced below. Certain other capitalized terms used
in this Agreement may be defined elsewhere in this Agreement.

﻿

“Affiliate(s)” means, with respect to any Person, such Person’s immediate family members,
partners, members or parent and Subsidiary corporations, and any other Person
directly or indirectly controlling, controlled by, or under common control with
said Person and their respective Affiliates.

 

--------------------------------------------------------------------------------

 

“Agreement” has the meaning set forth in the preamble hereto.

﻿

“The Bank” means Farmers and Merchants Trust Company of Chambersburg, a
Pennsylvania-chartered commercial bank and trust company.

﻿

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the Commonwealth of Pennsylvania are permitted or
required by any applicable law or executive order to close.

﻿

“Closing” has the meaning set forth in Section 2.5. “Closing Date” means August
4, 2020.

“Common Shares” means the Company’s common stock, par value $1.00 per share.

﻿

“the Company” has the meaning set forth in the preamble hereto and shall include
any successors to the Company.

﻿

“the Company Covered Person” has the meaning set forth in Section 4.2.4.

﻿

“the Company’s Reports” means (i) the Company’s Annual Report on Form 10-K filed
with the Securities and Exchange Commission on March 13, 2020, which contains
the Company’s audited consolidated financial statements of the Company for the
year ended December 31, 2019; (ii) the Company’s Quarterly Report on Form 10-Q
for the fiscal quarter ended March 31, 2020, and the related  unaudited
financial statements of the Company and the Bank, as applicable, as of and for
the quarter ended March 31, 2020 (iii) the Company’s Parent Only Financial
Statements for Small Holding Companies (FR Y-9SP) as of and for the twelve month
period ended December 31, 2019 filed with the FRB, and (iv) the Bank’s
consolidated reports of condition and income filed (or call report) with the
FDIC as of and for the period ended March 31, 2020.

﻿

“Control” (including the terms “controlling,” “controlled by,” and “under common control
with”) means the possession, direct or indirect, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract, or otherwise.

﻿

“Disbursement” has the meaning set forth in Section 3.1.  

“Disqualification Event” has the meaning set forth in Section 4.2.4.

“Equity Interest” means any and all shares, interests, participations or other
equivalents
(however designated) of capital stock or shares of a corporation, any and all equivalent ownership
interests in a Person which is not a corporation, and any and all warrants,
options or other rights to purchase any of the foregoing.

﻿

“Event of Default” has the meaning set forth in the Subordinated Notes.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.





--------------------------------------------------------------------------------

 

“FDIC” means the Federal Deposit Insurance Corporation.

“FRB” means the Board of Governors of the Federal Reserve System.

 

--------------------------------------------------------------------------------

 

“GAAP” means generally accepted accounting principles in effect from time to time in the
United States of America.

﻿

“Governmental Agency(ies)” means, individually or collectively, any federal, state, county
or local governmental department, commission, board, regulatory authority or
agency (including, without limitation, each applicable Regulatory Agency) with
jurisdiction over the Company or the Bank.

﻿

“Governmental Licenses” has the meaning set forth in Section 4.3.

﻿

“Hazardous Materials” means flammable explosives, asbestos, urea formaldehyde
insulation, polychlorinated biphenyls, radioactive materials, hazardous wastes,
toxic or contaminated substances or similar materials, including, without
limitation, any substances which are “hazardous substances,” “hazardous wastes,”
“hazardous materials” or “toxic substances” under Environmental Laws.

﻿

“Environmental Laws” mean any applicable laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including: the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section
1251 et seq.; the Resource Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section
6901 et seq.; the Comprehensive Environmental Response, Compensation and
Liability Act of
1980, as amended (including the Superfund Amendments and Reauthorization Act of 1986), 42

U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as amended, 15
U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act, as amended,
29 U.S.C. Section 651, the Emergency Planning and Community Right-to-Know Act of
1986, 42 U.S.C. Section 11001 et seq.; the Safe Drinking Water Act, 42 U.S.C.
Section 300f et seq.; and all comparable state and local laws, common law, laws
of other jurisdictions or orders and regulations.

﻿

“Indebtedness”  means and includes: (i) all items arising from the borrowing of
money that,
according to GAAP, would be included in determining total liabilities as shown on the consolidated
balance sheet of the Company or any Subsidiary of the Company; and (ii) all
obligations secured by any lien on property owned by the Company or any
Subsidiary whether or not such obligations shall have been assumed by the
Company or any Subsidiary; provided,  however, Indebtedness shall not include
deposits or other Indebtedness created, incurred or maintained in the ordinary course of the
Company’s or the Bank’s business (including, without limitation, federal funds
purchased, advances from any Federal Home Loan the Bank, secured deposits of
municipalities, letters of credit issued by the Company or the Bank and
repurchase arrangements) and consistent with customary banking practices and
applicable laws and regulations.

﻿

“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.

﻿

“Material Adverse Effect” means any change or effect that (i) is or would be
reasonably
expected to be material and adverse to the financial condition, results of operations, business or assets

 

--------------------------------------------------------------------------------

 

of the Company and/or the Bank taken as a whole, or (ii) would materially impair
the ability of the Company and/or the Bank to perform their respective
obligations under any of the Transaction Documents, or otherwise materially
impede the consummation of the transactions contemplated hereby or thereby;
provided,  however, that “Material Adverse Effect” shall not be deemed to
include the impact of (1) orders issued, or changes in banking and similar laws,
rules or regulations of general applicability or interpretations thereof taken,
by Governmental Agencies, (2) changes in GAAP or regulatory accounting
requirements applicable to financial institutions and their holding companies
generally, (3) changes after the date of this Agreement in the general economic,
employment or capital market conditions in the United States, including, but not
limited to, interest rates, economic or capital market conditions affecting
insured depository institutions and their respective holding companies or the
market prices for their issued and outstanding securities
generally, (4) direct effects of compliance with this Agreement on the operating
performance of the Company, the Bank, or the Purchasers, including expenses
incurred by the Company, the Bank, or the Purchasers in consummating the
transactions contemplated by this Agreement, (5) the effects of any action or
omission taken by the Company or the Bank with the prior written consent of the
Purchasers, and vice versa, or as otherwise contemplated by this Agreement or
the Subordinated Notes, (6) any act of God, terrorism, war (whether or not
declared), armed conflict, civil unrest, natural disaster or any national or
international calamity affecting the United States, (7) the effects of any
declaration of a state of civil
emergency by the government of the United States or of any state of the United States
or political subdivision thereof, and (7) the effects of any epidemic, pandemic,
or disease outbreak, or continuation or extension of an epidemic, pandemic, or
disease outbreak, affecting the United States, including without limitation, all
measures taken to protect the health,, safety and welfare of the general
population of the United States or of any state of the United States or
political subdivision thereof.

“Maturity Date” means September 1, 2035.

﻿

“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.

﻿

“Placement Agent” has the meaning set forth in the Recitals.

﻿

“Property” means any real property owned, leased, or otherwise used by the
Company or any Affiliate or Subsidiary of the
Company. For avoidance of doubt, Property includes, without limitation, property
repossessed or foreclosed in connection with lending activities of the Bank.

﻿

“Purchaser” or “Purchasers” has the meaning set forth in the preamble hereto.
“Regulation D” means Regulation D promulgated under the Securities Act.

“Regulatory Agencies” means any federal or state agency charged with the
supervision or regulation of depository institutions or holding companies of
depository institutions, or engaged in the insurance of depository institution
deposits, or any court, administrative agency or commission or other authority,
body or agency having supervisory or regulatory authority with respect to the
Company or the Bank.

﻿

“Securities Act” has the meaning set forth in the Recitals.

﻿

“SEC Filings” have the meaning set forth in Section 6.8.





--------------------------------------------------------------------------------

 



“Subordinated Note” means the Subordinated Note (or collectively, the
“Subordinated Notes”) in the form attached as Exhibit A hereto,
as amended, restated, supplemented or modified from time to time, and each
Subordinated Note delivered in substitution or exchange for such
Subordinated Note.

“Subordinated Note Amount” has the meaning set forth in the Recitals.

﻿

“Subsidiary” means with respect to any Person, any corporation or entity in
which a majority of the outstanding Equity Interest is directly or indirectly
owned by such Person.

﻿

“Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in 12 C.F.R.
217, 12

C.F.R. Part 225, and 12 C.F.R. Part 250, as amended, modified and supplemented
and in effect from time to time or any replacement thereof.

﻿

“Transaction Documents” has the meaning set forth in Section 3.1.

﻿

1.2 Interpretations. The foregoing definitions are equally applicable to both
the
singular and plural forms of the terms defined. The words “hereof”, “herein” and “hereunder” and
words of like import when used in this Agreement shall refer to this Agreement as a whole and not
to any particular provision of this Agreement. The word “including” when used in this Agreement
without the phrase “without limitation,” shall mean “including, without limitation.” All references
to time of day herein are references to Eastern Time unless otherwise
specifically provided. All
references to this Agreement and the Subordinated Notes shall be deemed to be to such documents
as amended, modified or restated from time to time. With respect to any
reference in this Agreement to any defined term, (i) if such defined term refers
to a Person, then it shall also mean
all heirs, legal representatives and permitted successors and assigns of such Person, and (ii) if such
defined term refers to a document, instrument or agreement, then it shall also
include any replacement, extension or other modification thereof.

﻿

1.3 Exhibits Incorporated. All Exhibits attached are hereby incorporated into
this Agreement.

﻿

2.



SUBORDINATED DEBT.

﻿

2.1 Certain Terms. Subject to the terms and conditions herein contained, the
Company proposes to issue and sell to the Purchasers, severally and not jointly,
Subordinated Notes in an amount equal to the aggregate of the Subordinated Note
Amounts. Purchasers, severally and not jointly, each agree to purchase the
Subordinated Notes from the Company on the Closing Date in accordance with the
terms of, and subject to the conditions and provisions set forth in, this
Agreement and the Subordinated Notes. The Subordinated Note Amounts shall be
disbursed in accordance with Section 3.1. The Subordinated Notes shall bear
interest per annum as set forth in the Subordinated Notes. The unpaid principal
balance of the Subordinated Notes plus all accrued but unpaid interest thereon
shall be due and payable on the Maturity Date, or such earlier date on which
such amount shall become due and payable on account of (i) acceleration by
Purchasers in accordance with the terms of the Subordinated Notes and this
Agreement or (ii) the Company’s delivery of a notice of redemption or repayment
in accordance with the terms of the Subordinated Notes.

﻿

2.2 Subordination. The Subordinated Notes shall be subordinated in accordance
with the subordination provisions set forth therein.

﻿



--------------------------------------------------------------------------------

 

2.3 Maturity Date.  On the Maturity Date, the Company shall pay in full all sums
due and owing under this Agreement and the Subordinated Notes. the
Company acknowledges and agrees that the
Purchasers have not made any commitments, either express or implied, to extend the terms of
the Subordinated Notes past their Maturity Date, and shall not extend such terms
beyond the Maturity Date unless the Company and the Purchasers hereafter
specifically otherwise agree in writing.

﻿

2.4 Unsecured Obligations. The obligations of the Company to the Purchasers
under the Subordinated Notes and this Agreement shall be unsecured.

﻿

2.5 The Closing. The execution and delivery of the Transaction Documents (the
“Closing”) shall occur at the offices of the
Company at 10:00 a.m. (Eastern Time) on the Closing Date, or at such other place
or time or on such other date as the parties hereto may agree.

﻿

2.6 Payments. The Company and the Purchasers agree that matters concerning
payments and application of payments shall be as set forth in this Agreement and
in the Subordinated Notes.

﻿

2.7
Right of Offset. Each Purchaser hereby expressly waives any right of offset it may
have against the Company or the Bank.

﻿

2.8 Use of Proceeds. The
Company shall use the net proceeds from the sale of Subordinated Notes for
general corporate purposes, including, without limitation, to fund future growth
and for investment in, or capital contributions to,  the Bank.

﻿

2.9 No Trust Indenture.  The Subordinated Notes will not be issued pursuant to,
or be the subject of, a trust indenture.

﻿

2.10 No Credit Rating.  The Subordinated Notes will not be rated by a nationally
recognized statistical rating organization.

﻿

3.



DISBURSEMENT.

﻿

3.1 Disbursement. On the Closing Date, assuming all of the terms and conditions
set forth in Section 3.2 have been satisfied by the Company or waived by the
applicable Purchaser and the Company has executed and delivered to each of the
Purchasers this Agreement and such
Purchaser’s Subordinated Note and any other related documents in form and substance reasonably
satisfactory to the Purchasers and the Company (collectively the “Transaction
Documents”), each Purchaser shall disburse their respective Subordinated Note
Amount, which is set forth on such Purchaser’s signature page, in immediately
available funds to the Company in exchange for a Subordinated Note with a
principal amount equal to such Subordinated Note Amount (the “Disbursement”).
the Company will deliver to the respective Purchaser one or more Subordinated
Notes in definitive form (or provide evidence of the same with the original to
be delivered by the Company by overnight delivery on the next Business Day in
accordance with the delivery instructions of the Purchaser), registered in such
names and denominations as such Purchasers may request.

3.2



Conditions Precedent to Disbursement.

﻿

3.2.1 Conditions to the Purchasers’ Obligation.  The obligation of each
Purchaser to consummate the purchase of the Subordinated Notes to be purchased
by them at Closing and to effect the Disbursement is subject to the fulfillment
of or delivery by or at the



--------------------------------------------------------------------------------

 

direction of the
Company to such Purchaser, on or prior to the applicable Closing Date, of each of the
following (or written waiver by such Purchaser prior to the Closing of
such delivery):

﻿

3.2.1.1



Transaction Documents. The Transaction Documents, each duly authorized and
executed by the Company.

3.2.1.2



Authority Documents.

(a)



A copy, certified by the Secretary or Assistant Secretary of the
Company, of the articles of incorporation of the Company
and all amendments thereto as in effect as of the Closing Date;

﻿

(b)



A certificate of good standing of the Company issued by the Secretary of the
Commonwealth of the Commonwealth of Pennsylvania;

﻿

(c)



A certificate of existence of the Bank issued by the Department of Banking and
Securities of the Commonwealth of Pennsylvania;

﻿

(d)



A copy, certified by the Secretary or Assistant Secretary, of the bylaws of the
Company and all amendments thereto as in effect as of the Closing Date;

﻿

(e)



A copy, certified by the Secretary or Assistant Secretary of the Company, of the
resolutions of the board of directors of the
Company, and any committee thereof, authorizing the execution, delivery and
performance of the Transaction Documents;

﻿

(f)



An incumbency certificate of the Secretary or Assistant Secretary of the
Company certifying the names of the officer or officers of the Company
authorized to sign the Transaction Documents and the other documents provided
for in this Agreement;

﻿

(g)



The opinion of Bybel Rutledge LLP, counsel to the Company, dated as of the
Closing Date, substantially in the form set forth at Exhibit B attached
hereto addressed to the Purchasers and Placement Agent; and

﻿

(h)



A confirmation of registered status of the Company issued by the Federal Reserve
Bank of Philadelphia.

﻿

3.2.1.3 Other Requirements. Such other additional information regarding the
Company or the
Bank and their respective assets, liabilities (including any liabilities arising
from, or relating to, legal proceedings) and contracts as the Purchaser may
reasonably require.

﻿

3.2.1.4 Aggregate Investments. Each Purchaser shall have actually



--------------------------------------------------------------------------------

 

subscribed for the Subordinated Note Amount set forth on such Purchaser’s
signature page.

﻿

3.2.1.5 Representations and Warranties.  The representations and warranties made
by the Company in Section 4 hereof shall have been true and correct as of the
date of this Agreement, and shall be true and correct on the Closing Date,
except where the aggregate
failure of such representations and warranties to be so true and correct does not have a Material
Adverse Effect on the
Company (and except that representations and warranties made as of a specified
date need only be true and correct as of such date).

﻿

3.2.1.6 Covenants. All covenants and agreements contained in this
Agreement to be performed by the
Company on or prior to the Closing Date shall have been performed or complied
with in all material respects.

﻿

3.2.2 Conditions to the Company’s Obligation.  The obligation of the Company to
consummate the Closing with respect to a given Purchaser is subject to the
satisfaction or written waiver by the Company of the following conditions at or
prior to the Closing:

﻿

3.2.2.1 Since the date of this Agreement, there shall not have been any action
taken, or any law, rule or regulation enacted, entered, enforced or deemed
applicable to the Company or the Bank or the transactions contemplated by this
Agreement by any Governmental Agency which imposes any restriction or condition
that the Company determines, in its reasonable
good faith judgment, is materially and unreasonably burdensome on the
Company’s business or would materially reduce the economic benefits of the
transactions contemplated by this Agreement to the Company to such a degree that
the Company would not have entered into this Agreement had such condition or
restriction been known to it on the date hereof.

﻿

3.2.2.2 With respect to that Purchaser, such Purchaser shall have delivered to
the Company a duly authorized and executed signature page to this Agreement.

﻿

3.2.2.3 The representations and warranties made by that Purchaser in
Section 6 hereof shall have been true and correct as of the date of this Agreement, and shall be true
and correct on the Closing Date, except where the failure to be so true and correct (without regard
to any materiality qualifications contained therein) would not materially adversely affect the ability
of the Purchaser to perform Purchaser’s obligations hereunder (and except that representations and
warranties made as of a specified date need only be so true and correct as of
such date).

﻿

3.2.2.4 All covenants and agreements contained in this Agreement to be
performed by that Purchaser on or prior to the Closing Date shall have been performed or complied
with in all material respects.

﻿

4.



REPRESENTATIONS AND WARRANTIES OF COMPANY. the
Company hereby represents and warrants to each Purchaser as follows:

4.1



Organization and Authority.

4.1.1



Organization Matters of the Company and Its Subsidiaries.

4.1.1.1 The Company is a bank holding company registered with the FRB under the
Bank Holding the Company Act of 1956, as amended. The Company is a corporation
validly existing under the laws of the Commonwealth of Pennsylvania and has all
requisite corporate power and authority to conduct its business and activities
as presently conducted, to own



--------------------------------------------------------------------------------

 

its properties, and to perform its
obligations under the Transaction Documents. the
Company is duly qualified as a foreign corporation to transact business and is
in good standing in each other jurisdiction in which such qualification is
required, except where the failure so to qualify or to be in good standing would
not result in a Material Adverse Effect.

﻿

4.1.1.2 The Bank is the only Subsidiary of the Company. The Bank is a state
chartered commercial bank and trust company under the laws of the Commonwealth
of Pennsylvania, and has the corporate power and authority to own, lease and
operate its properties and to conduct its business and is duly qualified as a
foreign corporation to transact business and is in good standing in each
jurisdiction in which such qualification is required, except where the failure
so to qualify or to be in good standing would not result in a Material Adverse
Effect. All of the issued and outstanding Equity Interests in the Bank have been
duly authorized and validly issued, are fully paid and non-assessable and are
owned by the Company, free and clear of any security interest, mortgage, pledge,
lien, encumbrance or claim. None of the Equity Interests in the Bank were issued
in violation of the preemptive or similar rights of any security holder of the
Bank or any other Person.

﻿

4.1.1.3 The deposit accounts of the Bank are insured by the FDIC up to
applicable limits. The Bank has not received any notice or other information
indicating that The Bank is not an “insured depository institution” as defined
in 12 U.S.C. Section 1813, nor has any event occurred which could reasonably be
expected to adversely affect the status of the Bank as an FDIC-
insured institution.

﻿

4.1.2 Capital Shares and Related Matters. The Articles of Incorporation of the
Company authorize the Company to issue
15,000,000 Common Shares. As of the date of this Agreement, there are, as of
June 30, 2020, 4,352,484 of Common Shares issued and outstanding. All of the
outstanding shares of the
Company have been duly authorized and validly issued and are fully paid and non-assessable. There
are, as of the date hereof, no outstanding options, rights, warrants or other agreements or instruments
obligating the Company to issue, deliver or sell, or cause to be issued,
delivered or sold, additional shares of the Company or obligating the
Company to grant, extend or enter into any such agreement or commitment to
any Person.

﻿

4.2



No Impediment to Transactions.

﻿

4.2.1 Transaction is Legal and Authorized. The issuance of the Subordinated
Notes, the borrowing of the aggregate of the Subordinated Note Amounts, the
execution of the Transaction Documents and compliance by the
Company with all of the provisions of the Transaction Documents are within the
corporate and other powers of the Company.

﻿

4.2.2 Agreement. This Agreement has been duly authorized, executed and delivered
by the Company, and, assuming due authorization, execution and delivery by the
Purchasers, constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting creditors’ rights
generally or by general equitable principles.

﻿

4.2.3 Subordinated Notes.  The Subordinated Notes have been duly authorized by
the Company and when executed by the Company and issued, delivered to and paid
for by the
Purchasers in accordance with the terms of this Agreement, will have been duly executed, issued
and delivered, and will constitute legal, valid and binding obligations of the
Company, enforceable in accordance with their terms, except as enforcement
thereof may be limited by bankruptcy,



--------------------------------------------------------------------------------

 

insolvency, reorganization, moratorium or other similar laws relating to or
affecting creditors’ rights generally or by general equitable principles.

﻿

4.2.4 Exemption from Registration.  Neither the Company, nor the Bank, nor to
the Company’s knowledge, any Person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D) in connection with the offer or sale of the Subordinated Notes.
Assuming the accuracy of the representations and warranties of each Purchaser
set forth in this Agreement, the Subordinated Notes will be issued in a
transaction exempt from the registration requirements of the Securities Act. No
“bad actor” disqualifying event described in Rule 506(d)(1) of the Securities
Act (a “Disqualification Event”) is applicable to the Company or, to the
Company’s knowledge, any director or executive offer of the Company or other
officer of the Company participating in the offer and sale of the Subordinated
Notes except a Disqualification Event described in Rule 506(d)(2) or (3) (each,
a “the Company Covered Person”). The Company has exercised reasonable care to
determine whether any the Company Covered Person is subject to a
Disqualification Event. The Company has complied, to the extent applicable, with
its disclosure obligations under Rule 506(e) with respect to any Company Covered
Person.  Based upon a written representation by the Placement Agent, to the
Company’s knowledge, the Placement Agent, any general partner or managing member
of the Placement Agent, director or executive officer of the Placement Agent or
officer of the Placement Agent participating in the offer or sale of the
Subordinated Notes are not subject to a Disqualification Event or a
Disqualification Event that requires disclosure under Rule 506(e).

﻿

4.2.5 No Defaults or Restrictions. Neither the execution and delivery of the
Transaction Documents nor compliance with their respective terms and conditions
will (whether with or without the giving of notice or lapse of time or both) (i)
violate, conflict with or result in a breach of, or constitute a  default under:
(1) the articles of incorporation or bylaws of the Company; (2) any of the
terms, obligations, covenants, conditions or provisions of any corporate
restriction or of any material contract, agreement, indenture, mortgage, deed of
trust, pledge, loan or credit agreement, or any other agreement or instrument to
which the Company or the Bank, as applicable, is now a party or by which it or
any of its properties may be bound or affected; (3) any judgment, order, writ,
injunction, decree or demand of any court, arbitrator, grand jury, or
Governmental Agency; or (4) any statute, rule or regulation applicable to the
Company, or (ii) result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any property or asset of the Company.
Neither the Company nor the Bank is in default in the performance, observance or
fulfillment of any of the terms, obligations, covenants, conditions or
provisions
contained in any indenture or other agreement creating, evidencing or securing Indebtedness of any
kind or pursuant to which any such Indebtedness
is issued, or any other agreement or instrument to which the Company or the
Bank, as applicable, is a party or by which the Company or the Bank, as
applicable, or any of its properties may be bound or affected, except, in each
case, only such defaults that would
not reasonably be expected to have a Material Adverse Effect. The Bank is not
a party to, or otherwise subject to, any legal restriction or any agreement
(other than customary limitations imposed by corporate law statutes, banking law
statutes, rules and policies, or other regulatory statutes) restricting the
ability the Bank to pay dividends out of profits or make any other distributions
to the Company.

﻿

﻿

4.2.6 Governmental Consent. No governmental orders, permissions, consents,
approvals or authorizations are required to be obtained by the Company that have
not been obtained, and no registrations or declarations are required to be filed
by the Company that have not been filed in connection with, or, in contemplation
of, the execution and delivery of, and performance under, the Transaction
Documents, except for applicable requirements, if any, of the



--------------------------------------------------------------------------------

 

Securities Act and the Exchange Act and any “notice filings” under state
securities laws or “blue sky” laws of the various states.

﻿

4.3 Possession of Licenses and Permits. Each of the Company and the Bank possess
such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Agencies necessary to conduct the business now operated by it except where the
failure to possess such Governmental Licenses would not have a Material Adverse
Effect on the Company and the Bank; each of the Company and the Bank is in
compliance with the terms and conditions of all such Governmental Licenses,
except where the failure so to comply would not have a Material Adverse Effect
on the Company or the Bank; all of the Governmental Licenses are valid and in
full force and effect, except where the invalidity of such
Governmental Licenses or the failure of such Governmental Licenses to be in full force and effect
would not have a Material Adverse Effect on the Company or the Bank; and neither
the Company nor the Bank has received any notice of proceedings relating to the
revocation, suspension or modification of any such Governmental Licenses.

﻿

4.4



Financial Condition.

﻿

4.4.1 Company Financial Statements. The financial statements of the Company
included in the Company’s Reports (including the related notes, where
applicable), which have been provided to the Purchasers (i) have been prepared
from, and are in accordance with, the books and records of the
Company; (ii) fairly present in all material respects the results of operations, cash flows,
changes in stockholders’ equity and financial position of the
Company and its consolidated Subsidiaries,
for the respective fiscal periods or as of the respective dates therein set forth (subject in the case of
unaudited statements to recurring year-end audit adjustments normal in nature
and amount), as
applicable; (iii) complied as to form, as of their respective dates of filing in all material respects with
applicable accounting and banking requirements as applicable, with respect
thereto; and (iv) have been prepared in accordance with GAAP consistently
applied during the periods involved, except, in each case, as indicated in such
statements or in the notes thereto. The books and records of the Company have
been, and are being, maintained in all material respects in accordance with GAAP
and any other applicable legal and accounting requirements. The Company does not
have any material
liability of any nature whatsoever (whether absolute, accrued, contingent or otherwise and whether
due or to become due), except for those liabilities that are reflected or
reserved against on the consolidated balance sheet (or notes thereto) of the
Company contained in the Company’s Reports for the Company’s most recently
completed quarterly or annual fiscal period, as applicable, and for liabilities
incurred in the ordinary course of business consistent with past practice or in
connection with this Agreement and the transactions contemplated hereby.

4.4.2 Absence of Default. Since the date of the latest audited consolidated
financial statements of the
Company, no event has occurred which either of itself or with the lapse
of time or the giving of notice or both, would give any creditor of the
Company the right to accelerate the maturity of any material Indebtedness of the
Company.  The Company is not in default under any other Lease, agreement or
instrument, or any law, rule, regulation, order, writ, injunction, decree,
determination or award, non-compliance with which reasonably would be expected
to result in a Material Adverse Effect on the Company.

4.4.3 Solvency.  After giving effect to the consummation of the transactions
contemplated by this Agreement, the Company has capital sufficient to carry on
its business and is solvent and able to pay its debts as they mature. No
transfer of property is being made and no
Indebtedness is being incurred in connection with the transactions contemplated by this Agreement
with the intent to hinder, delay or defraud either present or future creditors
of the Company or the



--------------------------------------------------------------------------------

 

Bank.

﻿

4.4.4 Ownership or Use of Property. Each of the Company and the Bank have good
and marketable title as to all real property owned by it and good title to all
assets and properties owned by the Company and the Bank in the conduct of its
businesses, whether such assets and properties
are real or personal, tangible or intangible, including assets and property reflected in the most recent
balance sheet contained in the
Company’s Reports or acquired subsequent thereto (except to the extent that such
assets and properties have been disposed of in the ordinary course of business,
since the date of such balance sheet), subject to no encumbrances, liens,
mortgages, security interests or pledges, except (i) those items which secure
liabilities for public deposits or statutory obligations or any discount with,
borrowing from or other obligations to the Federal Home Loan Bank or
Federal Reserve 
Bank, inter-bank credit facilities, reverse repurchase agreements or any transaction
by the
Bank acting in a fiduciary capacity, (ii) statutory liens for amounts not yet due or delinquent or
which are being contested in good faith and (iii) such as do not, individually
or in the aggregate, materially affect the value of such property and do not
materially interfere with the use made and
proposed to be made of such property by the Company or the Bank.  The
Company and  the Bank, as lessee, has the right under valid and existing Leases
of real and personal properties that are material to the Company or  the
Bank, as applicable, in the conduct of its business to occupy or use all such properties as presently
occupied and used by it.

﻿

4.5 No Material Adverse Change. Since December 31, 2019, there has been no
development or event that has had or would reasonably be expected to have a
Material Adverse Effect. No changes in the Chief Executive Officer or Chief
Financial Officer of the Company or the Bank are currently contemplated.

﻿

4.6



Legal Matters.

﻿

4.6.1 Compliance with Law. Each of the Company and the Bank (i) has complied in
all material respects with and (ii) is not under investigation with respect to,
and, to the Company’s
knowledge, has not been threatened to be charged with or given any written notice of any material
violation of any applicable statutes, rules, regulations, orders and
restrictions of any domestic or
foreign government, or any instrumentality or agency thereof, having jurisdiction over the conduct
of its business or the ownership of its properties. Each of the Company and the
Bank is in compliance in
all material respects with, (x) all statutes, rules, regulations, orders and restrictions of any domestic
or foreign government, or any Governmental Agency, applicable to it, and (y) its
own privacy policies and written commitments to customers, consumers and
employees, concerning data
protection, the privacy and security of personal data, and the nonpublic personal information of its
customers, consumers and employees. At no time during the two years prior to the date hereof has
the Company or the Bank received any written notice asserting any material
violations of any of the foregoing, except for any violations that (A) have been
resolved, (B) in the reasonable judgment of the Company are in the process of
being resolved, or (C) have not had, and are not reasonably expected to have, a
Material Adverse Effect.

﻿

4.6.2 Regulatory Enforcement Actions.  Each of the Company and the Bank is in
compliance in all material respects with all laws administered by and regulations of any
Governmental Agency applicable to it or to them. None of the Company, the Bank,
nor any of their respective officers or directors is now operating under any
restrictions, agreements, memoranda,
commitment letter, supervisory letter or similar regulatory correspondence, or other commitments
(other than restrictions of general application) imposed by any Governmental
Agency, nor are, to the
Company’s knowledge, (a) any such restrictions threatened, or (b) any 



--------------------------------------------------------------------------------

 

agreements, memoranda or commitments being sought by any Governmental Agency.

﻿

4.6.3 Pending Litigation. There are no actions, suits, proceedings or written
agreements pending, or, to the Company’s knowledge, threatened or proposed,
against the Company or the Bank at law or in equity or before or by any federal,
state, municipal, or other governmental department, commission, board, or other
administrative agency, domestic or foreign, that would
reasonably be expected to have a Material Adverse Effect on the Company or the
Bank or affect issuance or payment of the Subordinated Notes; and neither the
Company nor the Bank is a party to or named as
subject to the provisions of any order, writ, injunction, or decree of, or any written agreement with,
any court, commission, board or agency, domestic or foreign, that will have a
Material Adverse Effect on the Company or the Bank.

﻿

4.6.4 Environmental. To the knowledge of the Company, all Property is in
material compliance with Environmental Laws, and neither the Company nor the
Bank has engaged in the use, generation, manufacture, storage, treatment,
release, threatened release, discharge, disposal, or transportation of any
Hazardous Materials on any Property except in material compliance with
Environmental Laws. There are no claims or actions pending or, to the Company’s
knowledge, threatened against the Company or the Bank by any Governmental Agency
or by any other Person relating to any Hazardous Materials or pursuant to any
Environmental Law.

﻿

4.6.5 Brokerage Commissions. Except for commissions paid to the Placement Agent,
neither the Company nor any Affiliate of the Company is obligated to pay any
brokerage commission, placement fee, or finder’s fee to any Person in connection
with the transactions contemplated by this Agreement.

﻿

4.6.6 Investment the Company Act. Neither the Company nor the Bank comes within
the definition of an “investment company” under Section 3(a) of the Investment
Company Act of 1940, as amended (the “1940 Act”) or is controlled, as that term
is defined in Section 2(a)(9) of the 1940 Act, by an investment company.

﻿

4.7



Intentionally blank.

4.8 Internal Accounting Controls. Each of the Company and the Bank has
established and maintains a  system of internal control over financial reporting
that pertains to the maintenance of
records that accurately and fairly reflect, in all material respects, the transactions and dispositions of
the Company’s and the Bank’s assets, provides reasonable assurance that
transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that the Company’s and the Bank’s
receipts and expenditures are being made in accordance with policies and
procedures of the Company and the
Bank, as the case may be, and provides reasonable assurance regarding
prevention or timely detection of unauthorized acquisition, use or disposition of assets of the
Company and the Bank that could have a Material Adverse Effect on the Company’s
Reports.

﻿

4.9 Tax Matters.  Each of the Company and the Bank have (a) filed all material
foreign, U.S.
federal, state and local tax returns, information returns and similar reports that they are required to
file with governmental tax agencies, and all such tax returns have been filed
timely and  are true, correct and complete in all
material respects, and (b) paid all material taxes required to be paid by them and any other material
tax assessment, fine or penalty levied against them other than taxes (x)
currently payable without penalty or interest, or (y) being contested in good
faith by appropriate proceedings, or (z) are not yet due.

﻿



--------------------------------------------------------------------------------

 

5.



GENERAL COVENANTS, CONDITIONS AND AGREEMENTS.  

The Company hereby further covenants and agrees with each Purchaser as follows:

﻿

5.1 Compliance with Transaction Documents. The Company shall comply
with, observe and timely perform each and every one of the covenants, agreements
and obligations under the Transaction Documents.

﻿

5.2 Affiliate Transactions. The
Company shall not itself, nor shall it cause, permit or allow any of its
Subsidiaries to enter into any transaction, including the purchase, sale or
exchange of property or the rendering of any service, with any Affiliate of the
Company except in the ordinary course of business and pursuant to the reasonable
requirements of the Company’s or such Affiliate’s business and upon terms
consistent with applicable laws and regulations and reasonably found by
the appropriate board(s) of directors to be fair and reasonable and no less favorable to the
Company or such Affiliate than would be obtained in a comparable arm’s length
transaction with a Person not an Affiliate. This Section 5.2 shall not apply to
transactions to which the Bank is a party.

﻿

5.3



Compliance with Laws.

5.3.1 Generally. The Company shall comply and cause the Bank and each of its
other
Subsidiaries to comply in all material respects with all applicable statutes, rules, regulations, orders
and restrictions in respect of the conduct of its business and the ownership,
leasing, or use of its Properties (including without limitation, all
Environmental Laws), except, in each case, where such noncompliance would not
reasonably be expected to have a Material Adverse Effect on the Company.

﻿

5.3.2 Regulated Activities.  The
Company shall not itself, nor shall it cause, permit or allow the
Bank or any other of its Subsidiaries to (i) engage in any business or activity not permitted
by all applicable laws and regulations or, (ii) make any loan or advance secured
by the capital stock or shares of another bank or depository institution, or
acquire the capital stock or shares, assets or obligations of or any Equity
Interest in another  bank or depository institution, in each case other than in
accordance with applicable laws and regulations and safe and sound
banking practices.

﻿

5.3.3 Taxes. The Company shall and shall cause the Bank and any other of its
Subsidiaries to promptly pay and discharge all taxes, assessments and other governmental charges
imposed upon the Company, the Bank or any other of its Subsidiaries or upon the
income, profits, or property of the Company or any Subsidiary as they become due
and all claims for labor, material or supplies which, if
unpaid, might by law become a lien or charge upon the property of the
Company, the Bank or any other of its Subsidiaries. Notwithstanding the
foregoing, none of the Company, the Bank or any other of its Subsidiaries shall
be required to pay any such tax, assessment, charge or claim unless due or, so
long as the validity thereof shall be contested in good faith by appropriate
proceedings, and appropriate reserves therefor shall be maintained on the books
of the Company, the Bank and such other Subsidiary.

﻿

5.3.4 Corporate Existence. the Company shall do or cause to be done all things
reasonably necessary to maintain, preserve and renew its corporate existence and that of the
Bank and the other Subsidiaries and its and their rights, licenses and
franchises, and comply in all material respects with all related laws applicable
to the Company, the Bank or the other Subsidiaries; provided, however, that the
Company will not be required to preserve the existence (corporate or other) of
any



--------------------------------------------------------------------------------

 

of its Subsidiaries or any such right, license or franchise of the Company or
any of its Subsidiaries if the Board of Directors of the Company determines that
the preservation thereof is no longer desirable in the conduct of the business
of the Company and its Subsidiaries taken as a  whole and that the loss thereof
will not cause a  Material Adverse Effect.

5.3.5 Dividends, Payments, and Guarantees During Event of Default.  Upon the
occurrence of a failure by the Company to make any required payment of principal
or interest on the Subordinated Notes or of an Event of Default (as defined
under the Subordinated Notes),
until such failure or Event of Default is cured, the
Company shall not, except as required by any federal or state Governmental
Agency, (a) declare or pay any dividends or distributions on, or redeem,
purchase, acquire or make a liquidation payment with respect to, any of its
shares; (b) make any payment of principal of, or interest or premium, if any,
on, or repay, repurchase or redeem any of the
Company’s Indebtedness that ranks equal with or junior to the Subordinated Notes; or (c) make any
payments under any guarantee that ranks equal with or junior to the Subordinated Notes, other than
(i) any dividends or distributions in shares of, or options, warrants or rights
to subscribe for or purchase shares of, any class of the Company’s shares; (ii)
any declaration of a non-cash dividend in
connection with the implementation of a shareholders’ rights plan, or the issuance of
 shares under
any such plan in the future, or the redemption or repurchase of any such rights pursuant thereto;
(iii) as a result of a reclassification of the Company’s
 shares or the exchange or conversion of one class or series of the Company’s
 shares for another class or series of the Company’s
shares; (iv) the purchase of fractional interests in the Company shares pursuant
to the conversion or exchange provisions of such shares or the security being
converted or exchanged; or (v) purchases of any class of the Company shares
related to the issuance of Common Shares or rights under any benefit plans
for the Company’s directors, officers or employees or any of the Company’s
dividend reinvestment plans (including, without limitation, any repurchases or
acquisitions in connection with the forfeiture of any stock
award, cashless or net exercise of any option, or acceptance of Common Shares in lieu of an award
recipient’s tax obligations under any equity award).

5.3.6 Tier 2 Capital.  If all or any portion of the Subordinated Notes ceases to
qualify for inclusion as Tier 2 Capital, other than due to the limitation
imposed on the capital treatment of subordinated debt during the five (5) years
immediately preceding the Maturity Date of the Subordinated Notes, the Company
will immediately notify the Noteholder (as defined in the Subordinated Note),
and thereafter if so requested by the Company, the Company and the
Noteholder (as defined in the Subordinated Note) will work together in good
faith to execute and deliver all agreements as reasonably necessary in order to
restructure the applicable portions of the obligations evidenced by the
Subordinated Notes to qualify as Tier 2 Capital; provided, however, that nothing
contained in this Agreement shall limit the Company’s right to redeem the
Subordinated Notes upon the occurrence of a Tier 2 Capital Event (as defined in the Subordinated
Notes). At any time and from time to time, if the capital adequacy requirements
and guidelines of the FRB otherwise applicable to the
Bank holding companies are not applicable to the Company by reason of the “Small
Bank Holding the Company and Savings and Loan Holding the Company Policy
Statement” of the FRB, codified as Appendix C to 12 CFR Part 225, as amended
from time to time, (the “SBHC Policy Statement”), then the provisions of this
Agreement that refer to capital adequacy or related concepts shall be applied,
solely for purposes of this Agreement, as if the SBHC Policy Statement did not
exempt the Company from them.

﻿

5.4
Absence of Control. It is the intent of the parties to this Agreement that in no event
shall the Purchasers, by reason of any of the Transaction Documents, be deemed
to control, directly or indirectly, the Company, and Purchasers shall not
exercise, or be deemed to exercise, directly or indirectly, a controlling
influence over the management or policies of the Company.





--------------------------------------------------------------------------------

 

﻿

5.5 Secondary Market Transactions. Each Purchaser shall have the right at any
time and from time to time to securitize its Subordinated Notes or any portion
thereof in a single asset securitization or a pooled loan securitization of
rated single or multi-class securities secured by or evidencing ownership
interests in the Subordinated Notes (each such securitization is referred to
herein as a “Secondary Market Transaction”).

﻿

5.6 Intentionally Blank.  

﻿

5.7 Bloomberg. The Company agrees to request that the Placement Agent deliver a
term sheet containing the material terms of the Subordinated Notes to Bloomberg.

﻿

5.8 CUSIP Numbers. Prior to the Closing Date, the Company shall cause CUSIP
numbers to be obtained for the Subordinated Notes and printed on the Subordinated Notes pursuant
to a recommendation promulgated by the Committee on Uniform Security
Identification Procedures.

﻿

6.



REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASERS.  

﻿

Each Purchaser hereby represents and warrants to the
Company, and covenants with the Company, severally and not jointly, as follows:

﻿

6.1 Legal Power and Authority. The Purchaser has all necessary power and
authority to execute, deliver and perform the
Purchaser’s obligations under this Agreement and to consummate the transactions
contemplated hereby. The Purchaser is an entity duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization or
incorporation.

﻿

6.2 Authorization and Execution. The execution, delivery and performance of this
Agreement have been duly authorized by all necessary action on the part of such Purchaser, and this
Agreement has been duly authorized, executed and delivered by such Purchaser, and, assuming due
authorization, execution and delivery by the other parties hereto, is a legal,
valid and binding
obligation of such Purchaser, enforceable against such Purchaser in accordance with its terms, except
as enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting creditors’ rights
generally or by general equitable principles.

﻿

6.3 No Conflicts. Neither the execution, delivery or performance of the
Transaction Documents nor the consummation of any of the transactions
contemplated thereby will conflict with, violate, constitute a breach of or a
default (whether with or without the giving of notice or
lapse of time or both) under (i) the
Purchaser’s organizational documents, (ii) any agreement to which the Purchaser
or its Affiliate is party, (iii) any law applicable to the Purchaser or (iv) any
order, writ, judgment, injunction, decree, determination or award binding upon
or affecting the Purchaser.

﻿

6.4 Purchase for Investment. The Purchaser is purchasing the Subordinated Note
for Purchaser’s own account and not with a view to distribution and with no
present intention of reselling, distributing or otherwise disposing of the same.
 The Purchaser has no present or contemplated agreement, undertaking,
arrangement, obligation, Indebtedness or commitment providing for, or
which is likely to compel, a disposition of the Subordinated Notes in any manner.

﻿



--------------------------------------------------------------------------------

 

6.5 Status as an Accredited Investor or Qualified Institutional Buyer. The
Purchaser is, and will be on the Closing Date, either an “accredited investor”
under Rule 501(a)(1) of SEC Regulation D or a qualified institutional buyer as
such term is defined in SEC Rule 144A(a) as such rules have been promulgated
under the Securities Act.

﻿

6.6 Financial and Business Sophistication. The Purchaser has such knowledge and
experience in financial and business matters that
the Purchaser is capable of evaluating the merits and risks of the
Purchaser’s prospective investment in the Subordinated Notes. Purchaser has relied solely
upon the Purchaser’s own knowledge of, and/or the advice of the
Purchaser’s own legal, financial or other advisors with regard to, the legal,
financial, tax and other considerations involved in deciding to invest in the
Subordinated Notes.

﻿

6.7 Ability to Bear Economic Risk of Investment. The Purchaser recognizes that
an investment in the Subordinated Notes involves substantial risk. The Purchaser
has the ability to bear the economic risk of Purchaser’s prospective investment
in the Subordinated Notes, including the ability to hold the Subordinated Notes
indefinitely and the ability to bear a complete loss of all of the principal
amount of the Subordinated Note and any accrued but unpaid interest thereon
purchased under this Agreement.

﻿

6.8 Information. The Purchaser acknowledges that: (i) the Purchaser is not being
provided with the disclosures that would be required if the offer and sale of
the Subordinated Notes were registered under the Securities Act, nor is the
Purchaser being provided with any offering circular, private placement
memorandum or prospectus prepared in connection with the offer and sale of the
Subordinated Notes; (ii) Purchaser has conducted the Purchaser’s own
examination of the Company and the terms of the Subordinated Notes to the extent
the Purchaser deems necessary to make a decision to invest in the Subordinated
Notes; and (iii) the Purchaser has availed itself of publicly available
financial and other information concerning the Company to the extent the
Purchaser deems necessary to make a decision to purchase the Subordinated Notes
including, without limitation, information, including risk factors, financial
data and management’s discussion and analysis of the Company’s results of
operations, as respectively set forth in the Company’s Annual Report on SEC Form
10-K for the year ending December 31, 2019 and the Company’s Quarterly Report on
SEC Form 10-Q for the quarter ended March 31, 2020 as filed with the SEC as well
as current reports made by the Company on SEC Form 8-K and filed with the SEC,
all of which are deemed incorporated by reference into this Agreement and which
are available at www.sec.gov (collectively, the “SEC Filings”). The Purchaser
has reviewed the information set forth in the Company’s Reports and the exhibits
and schedules hereto provided by the Company in connection with the offer and
sale of the Subordinated Notes and contained in the electronic data room
established by the Placement Agent and the SEC Filings.

﻿

6.9 Access to Information. The Purchaser acknowledges that the Purchaser its
advisors have been furnished with all materials relating to the business, finances and operations of
the Company that have been reasonably requested by the Purchaser and its
advisors and have been given the opportunity to ask questions of, and to receive
answers from, Persons acting on behalf of the Company concerning the Company and
the terms and conditions of the transactions
contemplated by this Agreement in order to make an informed and voluntary decision to enter into
this Agreement.

﻿

6.10 Investment Decision. The Purchaser has made its own investment decision
based upon
the Purchaser’s own judgment, due diligence, and advice from such advisors as
the Purchaser has deemed necessary and not upon any view expressed by any other
Person, including the Placement Agent. Neither such inquiries nor any other due
diligence investigations conducted by



--------------------------------------------------------------------------------

 

it or its advisors or representatives, if any, shall modify, amend or affect its
right to rely on the Company’s representations and warranties contained herein.
The Purchaser is not relying upon, and has not relied upon, any advice,
statement, representation or warranty made by any Person by or on behalf of the
Company, including, without limitation, the Placement Agent, except for the
express statements, representations and warranties of the Company made or
contained in this Agreement. Furthermore, the Purchaser acknowledges that (i)
the Placement Agent has not performed any due diligence review on behalf of the
Purchaser or otherwise acted on behalf of or for the benefit of the Purchaser
and (ii) nothing in this Agreement or any other materials presented by or on
behalf of the Company to
the Purchaser in connection with the purchase of the Subordinated Notes
constitutes legal, tax, accounting or investment advice. 

﻿

6.11 Private Placement; No Registration; Restricted Legends. The
Purchaser understands
and acknowledges that the Subordinated Notes are being sold by the
Company without registration under the Securities Act in reliance on the
exemption from federal registration set forth in Rule 506(b) of Regulation D
 under Section 4(a)(2) of the Securities Act, preemption of state securities
registration requirements under Section 18 of the Securities Act, and exemptions
from registration under state securities laws.  The Purchaser is
not subscribing for the Subordinated Notes as a result of or subsequent to any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio, or presented at any seminar or
meeting.  The Purchaser represents that it has not been solicited with respect
to investment in the Subordinated Notes except in the jurisdiction of its
address appearing on Purchaser’s signature page to this Agreement. The Purchaser
further acknowledges and agrees that all instruments representing the
Subordinated Notes will bear the restrictive legend set forth in the form of
Subordinated Note. The Purchaser further acknowledges its primary
responsibilities under the Securities Act and, accordingly, will not sell,
pledge or otherwise transfer the Subordinated Note or any portion thereof or
interest therein within six (6) months of the date of this Agreement unless
exemptions from the Securities Act and applicable state securities laws are
available to the Purchaser or the Subordinated Notes are registered under the
Securities Act. 

6.12 Placement Agent. The Purchaser will purchase the Subordinated Note(s)
directly from the
Company and not from the Placement Agent and understands that neither the Placement Agent nor
any other broker or dealer has any obligation to make a market in the
Subordinated Notes.

﻿

6.13 Accuracy of Representations. The Purchaser understands that each of the
Placement Agent and the Company will rely upon the truth and accuracy of the
foregoing representations, acknowledgements and agreements in connection with
the transactions contemplated by this Agreement, and agrees that if any of the
representations or acknowledgements made by it are no longer accurate as of the
Closing Date, or if any of the agreements made by it are breached on or prior to
the Closing Date, it shall promptly notify the Placement Agent and the Company.

﻿

7.



MISCELLANEOUS.

﻿

7.1 Prohibition on Assignment by the Company. Except as described in Section
8(b) (Merger or Sale of Assets) of the Subordinated Notes, the Company may not
assign, transfer or delegate any of its rights or obligations under this
Agreement or the Subordinated Notes without the prior written consent of the
Noteholders. In addition, in accordance with the terms of the Subordinated
Notes, any transfer of such Subordinated Notes by the Noteholders must be made
in accordance with the Assignment Form attached thereto and the requirements and
restrictions thereof.

﻿



--------------------------------------------------------------------------------

 

7.2



Time of the Essence. Time is of the essence with respect to this Agreement.

﻿

7.3 Waiver or Amendment. No waiver or amendment of any term, provision,
condition, covenant or agreement herein or in the Subordinated Notes shall be effective except with
the consent of the holders of more than fifty percent (50%) in aggregate principal amount (excluding
any Subordinated Notes held by the
Company or any of its Affiliates) of the Subordinated Notes at the time
outstanding; provided,  however, that without the consent of each holder of an
affected Subordinated Note, no such amendment or waiver may: (i) reduce the
principal amount of the Subordinated Note; (ii) reduce the rate of or change the
time for payment of interest on any
Subordinated Note; (iii) extend the maturity of any Subordinated Note, (iv) change the currency in
which payment of the obligations of the Company under this Agreement and the
Subordinated Notes
are to be made; (v) lower the percentage of aggregate principal amount of outstanding Subordinated
Notes required to approve any amendment of this Agreement or the Subordinated Notes, (vi) make
any changes to Section 4(c) (Partial Redemption), Section 5 (Events of Default;
Acceleration),
Section 6 (Failure to Make Payments), Section 7 (Affirmative Covenants of the
Company), Section 8 (Negative Covenants of the
Company), or Section 16 (Waiver and Consent) of the Subordinated
Notes that adversely affects the rights of any holder of a Subordinated Note; (vii) make any changes
to Section 7.3 (Waiver or Amendment) of this Agreement that adversely affects
the rights of any consenting holder of a Subordinated Note; (viii)
disproportionately affect the rights of any of the
holders of the then outstanding Subordinated Notes, or (ix) modify the terms of subordination of the
affected Subordinated Note in a manner adverse to the holder. Notwithstanding
the foregoing, the
Company may amend or supplement the Subordinated Notes without the consent of the holders of
the Subordinated Notes to cure any ambiguity, defect or inconsistency, to ensure
that the proceeds from the sale of the Subordinated Notes continues to qualify
as Tier 2 Capital to the Company, or to provide for uncertificated Subordinated
Notes in addition to or in place of certificated Subordinated Notes, or
to make any change that does not adversely affect the rights of any holder of any of the Subordinated
Notes. No failure to exercise or delay in exercising, by the
Purchaser or any holder of the Subordinated Notes, of any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege preclude any other or further
exercise thereof, or the exercise of any other right or remedy provided by law.
The rights and remedies provided in this Agreement are cumulative and not
exclusive of any right or remedy provided at law or in equity. No notice or
demand on the Company in any case shall, in and of itself, entitle the
Company to any other or further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the
Purchasers to any other or further action in any circumstances without notice
or demand. No consent or waiver, express or implied, by the
Purchasers to or of any breach or default by the Company in the performance of
its obligations hereunder shall be deemed or construed to be a consent or waiver
to or of any other breach or default in the performance of the same or any other
obligations of the Company hereunder. Failure on the part of the Purchasers to
complain of any acts or
failure to act or to declare an Event of Default, irrespective of how long such failure continues, shall
not constitute a waiver by the Purchasers of their rights hereunder or impair
any rights, powers or remedies on account of any breach or default by the
Company.

﻿

7.4 Severability. Any provision of this Agreement which is unenforceable or
invalid or contrary to law, or the inclusion of which would adversely affect the
validity, legality or
enforcement of this Agreement, shall be of no effect and, in such case, all the remaining terms and
provisions of this Agreement shall subsist and be fully effective according to
the tenor of this Agreement the same as though any such invalid portion had
never been included herein. Notwithstanding any of the foregoing to the
contrary, if any provisions of this Agreement or the
application thereof are held invalid or unenforceable only as to particular persons or situations, the
remainder of this Agreement, and the application of such provision to persons or
situations other



--------------------------------------------------------------------------------

 

than those to which it shall have been held invalid or unenforceable, shall not be affected thereby,
but shall continue valid and enforceable to the fullest extent permitted by law.

﻿

7.5 Notices. Any notice which any party hereto may be required or may desire to
give
hereunder shall be deemed to have been given if in writing and if delivered personally, or if mailed,
postage prepaid, by United States registered or certified mail, return receipt
requested, or if delivered by a responsible overnight commercial courier
promising next business day delivery, addressed:

﻿

if to the Company:Franklin Financial Services Corporation.

20 S. Main Street

Chambersburg, PA 17201

Attention: Chief Financial Officer

﻿

﻿

with a copy to:Bybel Rutledge LLP

1017 Mumma Road

Suite 302

Lemoyne, PA 17043

Attention: Nicholas Bybel, Jr.

﻿

if to Purchasers:To the address indicated on such Purchaser’s signature page.

or to such other address or addresses as the party to be given notice may have furnished in writing
to the party seeking or desiring to give notice, as a place for the giving of
notice; provided that no
change in address shall be effective until five (5) Business Days after being given to the other party
in the manner provided for above. Any notice given in accordance with the
foregoing shall be deemed given when delivered personally or, if mailed, three
(3) Business Days after it shall have
been deposited in the United States mails as aforesaid or, if sent by overnight courier, the Business
Day following the Business Day of delivery to such courier (provided next
Business Day delivery was requested).

﻿

7.6 Successors and Assigns. This Agreement shall inure to the benefit of the
parties and their respective heirs, legal representatives, successors and
assigns; except that, unless the Purchaser consents in writing, no assignment
made by the Company in violation of this Agreement
shall be effective or confer any rights on any purported assignee of the
Company. The term “successors and assigns” will not include a purchaser of any
of the Subordinated Notes from any Purchaser merely because of such purchase.

﻿

7.7
No Joint Venture. Nothing contained herein or in any document executed pursuant
hereto and no action or inaction whatsoever on the part of the Purchaser, shall
be deemed to make the Purchaser a partner or joint venturer with the Company.

﻿

7.8
Documentation. All documents and other matters required by any of the provisions
of this Agreement to be submitted or furnished to the Purchaser shall be in form
and substance satisfactory to such Purchaser.

﻿

7.9 Entire Agreement. This Agreement and the Subordinated Notes along with the
Exhibits thereto constitute the entire agreement between the parties hereto with
respect to the subject matter hereof and may not be modified or amended in any
manner other than by supplemental written agreement executed by the parties
hereto. No party, in entering into this



--------------------------------------------------------------------------------

 

Agreement, has relied upon any representation, warranty, covenant, condition or other term that is
not set forth in this Agreement or in the Subordinated Notes.

﻿

7.10 Choice of Law; Consent to Jurisdiction and Venue. This Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania without giving effect to its laws or principles of conflict of
laws. Nothing herein shall be deemed to limit any rights, powers or privileges
which the Purchaser may have pursuant to any law of the United States of America
or any rule, regulation or order of any department or agency thereof and nothing
herein shall be deemed to make unlawful any transaction or conduct by the
Purchaser which is lawful pursuant to, or which is permitted by, any of the
foregoing. Each Purchaser hereby irrevocably submits to the exclusive
jurisdiction of the Court of Common Pleas of Franklin County, Pennsylvania and
the U.S. District Court for the Middle District of Pennsylvania over any action
or proceeding arising out of or relating to this Agreement and each other
Transaction Document and the transactions related thereto, regardless of whether
a claim sounds in contract, tort, or otherwise and regardless of whether a claim
is at law or in equity, and each Purchaser hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such state or federal court. Each Purchaser on behalf of itself and its
successors and assigns, hereby irrevocably waives, to the fullest extent
permitted by law, any objection it may now or hereafter have to the
laying of venue in any action or proceeding in any such court as well as any right it may now or
hereafter have to remove such action or proceeding, once commenced, to another
court on the grounds of Forum Non Conveniens or otherwise. Each Purchaser agrees
that a final, non- appealable judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

﻿

7.11 No Third Party Beneficiary. This Agreement is made for the sole benefit of
the Company and
the Purchasers, and no other Person shall be deemed to have any privity of contract
hereunder nor any right to rely hereon to any extent or for any purpose
whatsoever, nor shall any other Person have any right of action of any kind
hereon or be deemed to be a third party beneficiary hereunder; provided, that
the Placement Agent may rely on the representations and warranties contained
herein to the same extent as if it were a party to this Agreement.

﻿

7.12 Legal Tender of United States. All payments hereunder shall be made in coin
or currency which at the time of payment is legal tender in the United States of
America for public and private debts.

﻿

7.13 Captions; Counterparts. Captions contained in this Agreement in no way
define,
limit or extend the scope or intent of their respective provisions. This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument. In the event that any signature is delivered by facsimile
transmission, or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf
such signature is executed) with the same force and effect as if such facsimile signature page were
an original thereof.

﻿

7.14 Knowledge; Discretion. All references herein to the Purchaser’s or the
Company’s
knowledge shall be deemed to mean the knowledge of such party based on the actual knowledge as
of the date hereof of such party’s Chief Executive Officer and Chief Financial
Officer or such other persons holding equivalent offices. Unless specified to
the contrary herein, all references herein to an exercise of discretion or
judgment by the Purchaser, to the making of a determination or



--------------------------------------------------------------------------------

 

designation by the Purchaser, to the application of the Purchaser’s discretion
or opinion, to the granting or withholding of the
Purchaser’s consent or approval, to the consideration of whether a matter or thing is satisfactory
or acceptable to the Purchaser, or otherwise involving the decision making of
the Purchaser, shall be deemed to mean that such Purchaser shall decide using
the reasonable discretion or judgment of a prudent lender.

﻿

7.15 WAIVER OF RIGHT TO JURY TRIAL. To the extent permitted under applicable
law, the parties hereby knowingly, voluntarily and intentionally waive any right
that they may have to a trial by jury in any litigation arising in any way in
connection with any of the Transaction Documents, or any other statements or
actions of the Company or the Purchasers. The parties acknowledge that they have
been represented in the signing of this Agreement and in the making of this
waiver by independent legal counsel selected of their own free will. The parties
further acknowledge that (i) they have read and understand the meaning and
ramifications of this waiver, (ii) this waiver has been reviewed by the parties
and their counsel and is a material inducement for entry into this Agreement and
(iii) this
waiver shall be effective as to each of such Transaction Documents as if fully incorporated
therein.

﻿

7.16
Expenses. Except as otherwise provided in this Agreement, each of the parties will
bear and pay all other costs and expenses incurred by it or on its behalf in
connection with the transactions contemplated pursuant to this Agreement.

﻿

7.17 Survival. Each of the representations and warranties set forth in this
Agreement shall survive the consummation of the transactions contemplated hereby
for a period of one year
after the date hereof. Except as otherwise provided herein, all covenants and agreements contained
herein shall survive until, by their respective terms, they are no
longer operative.

﻿

[Signature Pages Follow]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Subordinated
Note Purchase Agreement to be executed by its duly authorized representative as
of the date first above written.

﻿

﻿

COMPANY:

﻿

FRANKLIN FINANCIAL SERVICES CORPORATION

﻿

﻿

﻿

By:_____________________________

Mark Hollar, Chief Financial Officer

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

[the Company Signature Page to Subordinated Note Purchase Agreement]

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

﻿

﻿

IN WITNESS WHEREOF, the Purchaser has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.

﻿

PURCHASER:

﻿

[INSERT PURCHASER’S NAME]

﻿

﻿

﻿

 

By:

_____________________________

Name: [●]

Title: [●]

 

﻿

Address of Purchaser:

﻿

﻿

﻿

﻿

Principal Amount of Purchased Subordinated

Note: $[●]

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

[Purchaser Signature Page to Subordinated Note Purchase Agreement]

 

--------------------------------------------------------------------------------

 

﻿

EXHIBIT A

FORM OF SUBORDINATED NOTE

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





--------------------------------------------------------------------------------

 

EXECUTION VERSION

SUBORDINATED NOTE

﻿

FRANKLIN FINANCIAL SERVICES CORPORATION

﻿

5.25% FIXED TO FLOATING RATE NOTE DUE SEPTEMBER 1, 2035

﻿

﻿

The indebtedness evidenced by this Subordinated Note is subordinated and junior
in right of payment to all Senior Indebtedness (as defined in Section 3 of this
Subordinated Note) of Franklin Financial Services Corporation, a Pennsylvania
corporation (the “the Company”), including obligations of the Company to its
general and secured creditors, and its unsecured creditors. It is ineligible as
collateral for any extension of credit by the
Company or any of its Subsidiaries. In the event of liquidation, all holders of
any Senior Indebtedness of the Company shall be entitled to be paid in full with
such interest as may be provided by law before any payment shall be made on
account of principal of or interest on this Subordinated Note. After payment in
full of all sums owing to such holders of Senior Indebtedness, the holder of
this Subordinated Note, together with the holders of any obligations of the
Company ranking on a parity with this Subordinated Note, shall be entitled to be
paid from the remaining assets of the Company the unpaid principal amount of
this Subordinated Note plus accrued and unpaid interest thereon before any
payment or other distribution, whether in cash, property or otherwise, shall be
made (i) with respect to any obligation that by its terms expressly is junior in
the
right of payment to this Subordinated Note, (ii) any indebtedness between the
Company and any of its Subsidiaries or Affiliates, or (iii) on account of any
shares of the Company.

THE INDEBTEDNESS EVIDENCED BY THIS SUBORDINATED NOTE IS NOT A DEPOSIT AND IS NOT
INSURED BY THE FEDERAL DEPOSIT INSURANCE
CORPORATION (THE “FDIC”) OR ANY OTHER GOVERNMENT AGENCY OR FUND.

﻿

This Subordinated Note will be issued and may be transferred only in minimum
denominations of $1,000 and multiples of $1,000 in excess thereof. Any attempted
transfer of this Subordinated Note in a denomination of less than $1,000 shall
be deemed to be void and of no legal effect whatsoever. Any such purported
transferee shall be deemed not to be the holder of this Subordinated Note for
any purpose, including, but not limited to, the receipt of payments on this
Subordinated Note, and such purported transferee shall be deemed to have no
interest whatsoever in this Subordinated Note.

﻿

This Subordinated Note has not been registered under the Securities Act
of 1933, as amended (the “Securities Act”), or any applicable state securities laws or any other
applicable securities laws.  The purchaser of this Subordinated Note agrees not
to sell, pledge, hypothecate or transfer the Subordinated Note nor any portion,
interest or participation thereof or therein  for six (6) months from the date
of this Subordinated Note unless such transaction is exempt from registration
under the Securities Act or the Subordinated Notes are registered under the
Securities Act.

 

--------------------------------------------------------------------------------

 

CERTAIN ERISA CONSIDERATIONS:

﻿

The holder of this Subordinated Note, or any interest herein, by its acceptance hereof or thereof
agrees, represents and warrants that it is not an employee benefit plan,
individual retirement account or other plan or arrangement subject to Title I
 of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
or Section 4975 of the Internal Revenue Code of 1986, as amended (the “Code”)
(each a  “Plan”), or an entity whose underlying assets include “Plan Assets”  by
reason of any plan’s investment in the entity, and no Person investing
“Plan Assets”  of any plan may acquire or hold this Subordinated Note or any
interest herein,
unless such purchaser or holder is eligible for the exemptive relief available under U.S. Department of
Labor prohibited transaction class exemption 96-23, 95-60, 91-38, 90-1 or 84-14
or another applicable exemption or its purchase and holding of this Subordinated
Note, or any interest herein, are not prohibited by Section 406 of ERISA or
Section 4975 of the Code with respect to such purchase and holding. Any
purchaser or holder of this Subordinated Note or any interest herein will be
deemed to have represented by its purchase and holding thereof that either: (i)
it is not an employee benefit plan or other plan to which Title I  of ERISA or
Section 4975 of the
Code is applicable, a trustee or other Person acting on behalf of any such employee benefit plan
or plans, or any other Person or entity using the “Plan Assets” of any such employee benefit plan
or plans to finance such purchase or (ii) such purchase or holding will not result in a prohibited
transaction under section 406 of ERISA or Section 4975 of the Code for which
full exemptive relief is not available under applicable statutory or
administrative exemption.

Any fiduciary of any plan who is considering the acquisition of this
Subordinated Note or any interest herein should consult with his or her legal
counsel prior to acquiring this Subordinated Note or any interest herein.

 

--------------------------------------------------------------------------------

 

No. 2030-[●]1 

CUSIP (Accredited Investors):

﻿

FRANKLIN FINANCIAL SERVICES CORPORATION

﻿

5.25% FIXED TO FLOATING RATE NOTE DUE SEPTEMBER 1, 2035

﻿

﻿

1.



Subordinated Notes. This Subordinated Note is one of an issue of notes of
Franklin Financial Services Corporation,  a Pennsylvania corporation (the “the
Company”), designated as the “5.25% Fixed to Floating Rate Note Due September 1,
2035” (the “Subordinated Notes”) issued pursuant to that Subordinated Note
Purchase Agreement, dated as of the Original Issue Date (as defined herein),
between the Company and the several purchasers of the Subordinated Notes
identified on the
signature pages thereto (the “Purchase Agreement”). The “Original Issue Date” of the Subordinated
Notes is _____, 2020.

﻿

2.



Payment. The Company, for value received, promises to pay to

 , or its registered assigns, the principal sum of [●] Dollars (U.S.) ($[●]),
plus accrued but unpaid interest on September 1, 2035 (“Stated Maturity”) and to
pay interest thereon (i) from and including the Issue Date of the Subordinated
Notes to but excluding June 30, 2030 or the earlier redemption date contemplated
by Section 4 of this Subordinated Note, at the rate of 5.25% per annum, computed
on the basis of a 360-day year
consisting of twelve 30-day months and payable semiannually in arrears on June 30 and December
31 of each year (each, a “Fixed Interest Payment Date”), beginning December 31,
2020 and (ii) from and including June 30, 2030,  to but excluding the Stated
Maturity or the earlier redemption date contemplated by Section 4 of this
Subordinated Note, at the rate per annum (rounded to two decimal places when
expressed as a percentage), reset quarterly, equal to the sum of (A) a base rate
equal to the then current 90-Day Average SOFR, determined on the Interest
Determination Date (as defined below) of the applicable interest period and (B)
492 basis points, computed on
the basis of a 360-day year and the actual number of days elapsed and payable quarterly in arrears
on March 31, June 30, September 30 and December 31 of each year (each, a
“Floating Interest Payment Date”).

﻿

(a) An “Interest Payment Date” is either a Fixed Interest Payment Date or a
Floating Interest Payment Date, as applicable.

﻿

(b) “90-Day Average SOFR” means the most recent 90-Day Average Secured Overnight
Financing Rate for U.S. dollar denominated loans and derivatives as published by
the Federal Reserve Bank of New York at the Federal Reserve Bank of New York’s
Website (as
defined below) after 3:00 p.m. Eastern Time on the publication date most recently prior to the first
day of the applicable floating rate interest period (the “Interest
Determination Date”).

﻿

﻿

 

1  the Company to insert note numbers.

 

--------------------------------------------------------------------------------

 

(i) If the Company (or the calculation agent, if one has been appointed by the
Company) reasonably determines in good faith on the relevant Interest
Determination Date that the 90-Day Average SOFR has been discontinued or is no
longer being published by the Federal Reserve Bank of New York, then the
Company (or the calculation agent, if one has been appointed by the Company)
will use a substitute or successor base rate that it has
determined in its sole reasonable discretion is most comparable to 90-Day Average SOFR or if the
90-Day Average SOFR is no longer being published by the Federal Reserve Bank of
New York will use 90-Day Average SOFR as published by an industry standard
source, provided that if the Company (or the calculation agent, if one has been
appointed by the Company) reasonably determines in good faith that there is an
industry-accepted substitute or successor base rate, then the Company (or the
calculation agent, if one has been appointed by the Company) shall use such
substitute or successor base rate (such rate, the “Alternative Rate”);

﻿

(ii) If the Company (or the calculation agent, if one has been appointed by the
Company) has determined to utilize a substitute or successor base rate in
accordance with the foregoing, the Company (or the calculation agent, if one has
been appointed by the Company) in its sole reasonable discretion
may determine what business day convention to use, the definition of business
day, the Interest Determination Date to be used and any other relevant
methodology for calculating such substitute or successor base rate, including
any
adjustment factor needed to make such substitute or successor base rate comparable to the 90-Day
Average SOFR base rate, in a manner that is consistent with industry-accepted
practices for such substitute or successor base rate; and

﻿

(iii) The Company (or the calculation agent, if one has been appointed by the
Company) shall provide each Noteholder (as defined herein) with notice of its
determination of an Alternative Rate promptly after such determination. Notwithstanding anything
herein to the contrary, if the Company has appointed a calculation agent for the
Subordinated
Notes, absent manifest error, the calculation agent’s determination of the Alternative Rate shall be
binding and conclusive on the Noteholders and the Company. If the Company has
determined the Alternative Rate, and if, within five (5) Business Days (as
defined herein) after providing such notice, the Company is notified in writing
by the Noteholders of at least a majority in principal amount of the outstanding
Subordinated Notes that such Noteholders reasonably believe that the
determination of such Alternative Rate is not consistent with this Section 2,
then the Company shall appoint a calculation agent for the Subordinated Notes
who shall determine the Alternative Rate and the calculation agent’s
determination of the Alternative Rate shall be binding and conclusive on the
Noteholders and the Company.

﻿

(iv) Notwithstanding the foregoing, in the event that 90-Day Average SOFR or
Alternative Rate as determined in accordance with this Section 2 is less than
zero, the 90-Day Average SOFR or Alternative Rate for such interest period shall be deemed to be
zero.

﻿

(v) By issuing this Subordinated Note the Company agrees, and the holder of this
Subordinated Note, by its acceptance of this Subordinated Note, acknowledges
that the use of 90-Day Average SOFR is subject to Terms of Use thereof and of
related data as such Terms of Use may be adopted and modified by the Federal
Reserve Bank of New York and posted at the Federal Reserve Bank of New York’s
Website from time to time.

 

--------------------------------------------------------------------------------

 

(vi) “Federal Reserve Bank of New York’s Website” means the
website of the Federal Reserve Bank of New York at http://www.newyorkfed.org, or any successor
source.

﻿

(c) The Company shall have the right, but not the obligation, except as
expressly provided above, to appoint, in its sole discretion, from time to time,
an independent calculation agent for the Subordinated Notes. The independent
calculation agent shall be a member firm of the Financial Industry Regulatory
Authority, Inc. or a successor self-regulatory organization or a bank (as
defined in parts (A) through (C) of Section 3(a)(6) of the Securities Exchange
Act of 1934, as amended), in each case having total equity capital of not less
than $50 million and authorized by law to perform all the duties provided for it
by this Section 2.  If the Company appoints a calculation agent, the Company
shall promptly provide notice to the Noteholders of such appointment.

﻿

Any payment of principal of or interest on this Subordinated Note that would
otherwise become due and payable on a day which is not a Business Day shall
become due and payable on the next succeeding Business Day, with the same force
and effect as if made on the date for payment of
such principal or interest, and no interest will accrue in respect of such payment for the period after
such day. The term “Business Day” means any day that is not a Saturday or Sunday and that is not
a day on which  banks in the Commonwealth of
Pennsylvania are generally authorized or required by law or executive order to
be closed.

﻿

3.



Subordination.

﻿

(a) The indebtedness of the
Company evidenced by this Subordinated Note, including the principal and
interest on this Subordinated Note, shall be subordinate and junior in right of
payment to the prior payment in full of all existing claims of creditors of the
Company,  whether now outstanding or subsequently created, assumed, guaranteed 
or incurred (collectively, “Senior Indebtedness”), which shall consist of
principal of (and premium, if any) and interest, if any, on: (i)
all indebtedness and obligations of, or guaranteed or assumed by, the
Company for money borrowed, whether or not evidenced by bonds, debentures,
securities, notes or other similar instruments, and
including, but not limited to, all obligations to the
Company’s general and secured creditors for money borrowed; (ii) any deferred
obligations of the Company for the payment of the purchase price of property or
assets acquired other than in the ordinary course of business; (iii) all
obligations, contingent or otherwise, of the Company in respect of any letters
of credit, bankers’ acceptances, security purchase facilities and similar direct
credit substitutes; (iv) any capital lease obligations of the Company;  (v) all
obligations of the Company in respect of interest rate swap, cap or other
agreements, interest rate future or option contracts, currency swap agreements,
currency future or
option contracts, commodity contracts and other similar arrangements or derivative products; (vi) any
obligation of the
Company to its general creditors, as defined or interpreted by the Federal Reserve
for purposes of the capital adequacy regulations of the Federal Reserve applicable to the
Company, as the same may be amended or modified from time to time; (vii) all
obligations that are similar to
those in clauses (i) through (vi) of other Persons for the payment of which the
Company is responsible or liable as obligor, guarantor or otherwise arising from
an off-balance sheet guarantee; (viii) all obligations of the types referred to
in clauses (i) through (vii) of other Persons secured by a lien on
any property or asset of the
Company; and (ix) in the case of (i) through (viii) above, all amendments,
renewals, extensions, modifications and refundings of such indebtedness and
obligations; except

 

--------------------------------------------------------------------------------

 

“Senior Indebtedness” does not include (A) the Subordinated Notes, (B) any
obligation that by its
terms expressly is junior to, or ranks equally in right of payment with, the Subordinated Notes, or (C)
any indebtedness between the Company and any of its Subsidiaries or Affiliates.
This Subordinated Note is not secured by any assets of the
Company or any other Person. The term “Affiliate(s)” means, with respect to any
Person, such Person’s immediate family members, partners, members or parent and
Subsidiary corporations, and any other Person directly or indirectly
controlling, controlled by, or under common control with said Person and their
respective Affiliates. The term “Person” as used in this Subordinated Note means
an individual, a corporation (whether or not for profit), a partnership, a
limited liability company, a joint venture, an association, a trust, an
unincorporated organization, a government or any department or agency thereof or
any other entity or organization. The term “control” (including the terms
“controlling,” “controlled by,” and “under
common control with”) means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a person, whether through the
ownership of voting
securities, by contract, or otherwise. The term “Subsidiary”, or in the plural “Subsidiaries”, means
with respect to any Person, any corporation or entity in which a majority of the outstanding Equity
Interest is directly or indirectly owned by such Person.

(b) In the event of any liquidation of the
Company, holders of Senior Indebtedness of the
Company shall be entitled to be paid in full with such interest as may be provided by law before any
payment shall be made on account of principal of or interest on this Subordinated Note. Additionally,
in the event of any insolvency, dissolution, assignment for the benefit of creditors or any liquidation
or winding up of or relating to the Company,  whether voluntary or involuntary,
holders of Senior
Indebtedness shall be entitled to be paid in full before any payment shall be made on account of the
principal of or interest on the Subordinated Notes, including this Subordinated Note. In the event of
any such proceeding, after payment in full of all sums owing with respect to the Senior Indebtedness,
the registered holders of the Subordinated Notes from time to time (each a
“Noteholder”  and, collectively, the “Noteholders”), together with the holders
of any obligations of the Company ranking on a parity with the Subordinated
Notes, shall be entitled to be paid from the remaining assets of the Company the
unpaid principal thereof, and the unpaid interest thereon before any
payment or other distribution, whether in cash, property or otherwise, shall be made (i) with respect
to any obligation that by its terms expressly is junior in right of payment to the Subordinated Notes,

(ii)



any indebtedness between the Company and any of its Subsidiaries or Affiliates
or (iii) on account of any shares of the Company.

﻿

(c) If there shall have occurred and be continuing (i) a default in any payment
with
respect to any Senior Indebtedness or (ii) an event of default with respect to any Senior Indebtedness
as a result of which the maturity thereof is accelerated, unless and until such
payment default or event of default shall have been cured or waived or shall
have ceased to exist, Section 17 hereof notwithstanding, no payments shall be
made by the Company with respect to the Subordinated
Notes. The provisions of this subsection shall not apply to any payment with respect to which Section
3(b) hereof would be applicable.

﻿

(d) Nothing herein shall act to prohibit, limit or impede the Company from
issuing additional debt of the Company having the same rank as the Subordinated
Notes or which may be junior or senior in rank to the Subordinated Notes.

 

--------------------------------------------------------------------------------

 

4.



Redemption.

﻿

(a) Redemption Prior to Tenth Anniversary.  This Subordinated Note shall not be
redeemable by the Company in whole or in part prior to the tenth anniversary of
the Original Issue
Date, except in the event of a: (i) Tier 2 Capital Event (as defined below); (ii) Tax Event (as defined
below); or (iii) Investment the Company Event (as defined below). Upon the
occurrence of a Tier 2 Capital Event, a Tax Event or an Investment the Company
Event, subject to Section 4(f) below, the
Company may redeem this Subordinated Note in whole or in part at any time, upon giving not less
than ten (10) calendar days’ notice to the Noteholders, at an amount equal to 100% of the outstanding
principal amount being redeemed plus accrued but unpaid interest, to but excluding the redemption
date. “Tier 2 Capital Event”  means the receipt by the Company of an opinion of
counsel to the
Company to the effect that there is, or within one hundred twenty (120) days after the receipt of such
opinion there will be, a material risk that this Subordinated Note does not qualify as “Tier 2” Capital
(as defined by the Board of Governors of the Federal Reserve System (the “Federal Reserve”)) (or
its then equivalent) as a result of a change in interpretation or application of law or regulation by any
judicial, legislative or regulatory agency that becomes effective after the
Original Issue Date. “Tax Event” means the receipt by the
Company of an opinion of counsel to the Company that as a result
of any amendment to, or change (including any final and adopted (or enacted) prospective change)
in, the laws (or any regulations thereunder) of the United States or any political subdivision or taxing
authority thereof or therein, or as a result of any official administrative
pronouncement or judicial decision interpreting or applying such laws or
regulations, there exists a material risk that interest payable by the
Company on the Subordinated Notes is not, or within one hundred twenty (120) days
after the receipt of such opinion will not be, deductible by the Company, in
whole or in part, for United States federal income tax purposes. “Investment the
Company Event”  means the receipt by the Company of an opinion of counsel to the
Company to the effect that there is a material risk that the Company is or,
within one hundred twenty (120) days after the receipt of such opinion will be,
required to register as an investment company pursuant to the Investment the
Company Act of 1940, as amended.

(b) Redemption on or after Tenth Anniversary. On or after the tenth anniversary
of the Original Issue Date, subject to Section 4(f) below, this Subordinated
Note shall be redeemable at the option of and by the Company, in
whole or in part at any time and from time to time upon any Interest Payment
Date, at an amount equal to 100% of the outstanding principal amount being
redeemed plus accrued but unpaid interest, to but excluding the redemption date, but in all cases in
a principal amount with integral multiples of $1,000. In addition, subject to Section 4(f) below, the
Company may redeem all or a portion of the Subordinated Notes, at any time upon the occurrence
of a Tier 2 Capital Event, Tax Event or an Investment the Company Event. In the
case of any redemption of this Subordinated Note pursuant to this paragraph, the
Company will give the
Noteholders notice of such redemption, which notice shall indicate the aggregate principal amount
of Subordinated Notes to be redeemed, not less than (i) in the cases described
in the immediately preceding sentence, ten (10) calendar days, and (ii) in all
other cases, thirty (30) but no more than sixty (60) calendar days, prior to the
redemption date.

(c) Partial Redemption. If less than the then outstanding principal amount of
this Subordinated Note is redeemed, (i) a new Subordinated Note shall be issued
representing the unredeemed portion without charge to the Noteholder thereof and
(ii) such redemption shall be effected on a pro rata basis as to the
Noteholders. For purposes of clarity, upon a partial

 

--------------------------------------------------------------------------------

 

redemption, a like percentage of the principal amount of every Subordinated Note
held by every Noteholder shall be redeemed.

﻿

(d) No Redemption at Option of Noteholder. This Subordinated Note is not subject
to redemption at the option of the Noteholders.

﻿

(e) Effectiveness of Redemption.  If notice of redemption has been duly given
and notwithstanding that this Subordinated Note has been called for redemption
but has not yet been
surrendered for cancellation, on and after the date fixed for redemption, interest shall cease to
accrue
on the portion of this Subordinated Note called for redemption, this Subordinated Note shall no longer
be deemed outstanding with respect to the portion called for redemption, and all
rights with respect to the portion of this Subordinated Note called for
redemption shall forthwith on such date fixed for redemption cease and terminate
unless the Company shall default in the payment of the
redemption price, except only the right of the holder hereof to receive the amount payable on such
redemption, without interest.

﻿

(f) Regulatory Approvals. Any such redemption shall be subject to receipt of any
and all required federal and state regulatory approvals, including, but not
limited to, any required consent of the Federal Reserve.

﻿

(g)
Purchase and Resale of the Subordinated Notes. Subject to any required federal and
state regulatory approvals and the provisions of this Subordinated Note, the
Company shall have the right to purchase any of the Subordinated Notes at any
time in the open market, private transactions or otherwise. If the Company
purchases any Subordinated Notes, it may, in its
discretion, hold, resell or cancel any of the purchased Subordinated Notes, with the understanding
that Subordinated Notes held by the Company will not qualify as Tier 2 Capital.

﻿

5. Events of Default; Acceleration. Each of the following events shall
constitute an “Event of Default”:

﻿

(a) the entry of a decree or order for relief in respect of the
Company by a court having
jurisdiction in the premises in an involuntary case or proceeding under any applicable
 bankruptcy, insolvency, or reorganization law, now or hereafter in effect of
the United States or any political subdivision thereof, and such decree or order
will have continued unstayed and in effect for a period of sixty (60)
consecutive calendar days or a banking regulator shall have placed the Bank
into receivership;

﻿

(b) the commencement by the Company of a voluntary case under any applicable
bankruptcy, insolvency or reorganization law, now or hereafter in effect of the
United States or any political subdivision thereof, or the consent by the
Company to the entry of a decree or order for relief in an involuntary case or
proceeding under any such law;

﻿

(c) the
Company (i) becomes insolvent or is unable to pay its debts as they mature, (ii)
makes an assignment for the benefit of creditors, (iii) admits in writing its inability to pay its debts
as they mature, or (iv) ceases to be a bank holding company under the Bank
Holding Company Act of 1956, as amended;

﻿

(d)



the failure of the Company to pay any installment of interest on any of the

 

--------------------------------------------------------------------------------

 

Subordinated Notes as and when the same will become due and payable, and the
continuation of such failure for a period of fifteen (15) calendar days;

﻿

(e) the failure of the Company to pay all or any part of the principal of any of
the Subordinated Notes as and when the same will become due and payable;

﻿

(f) the liquidation of the Company (for the avoidance of doubt, “liquidation”
does not include any merger, consolidation, sale of equity or assets or
reorganization (exclusive of a reorganization in bankruptcy) of the Company or
any of its Subsidiaries);

﻿

(g) the failure of the
Company to perform any other covenant or agreement on the part of the Company
contained in this Subordinated Note, and the continuation of such failure for a
period of thirty (30) calendar days after the date on which notice specifying
such failure, stating that such
notice is a “Notice of Default” hereunder and demanding that the
Company remedy the same, will have been given, in the manner set forth in
Section 20, to the Company by the holders of not less than fifteen percent
(15.0%) in principal amount of the then outstanding Subordinates Notes; or

﻿

(h) the default by the Company under any bond, debenture, note or other evidence
of indebtedness for money borrowed by the Company having an aggregate principal
amount outstanding of at least $5,000,000, whether such indebtedness now exists
or is created or incurred in the future, which default (i) constitutes a failure
to pay any portion of the principal of such indebtedness when due and payable
after the expiration of any applicable grace period or (ii) results in such
indebtedness becoming due or being declared due and payable prior to the date on
which it otherwise would have become due and payable without, in the case of
clause (i), such indebtedness having been discharged or, in the case of clause
(ii), without such indebtedness having been discharged or such acceleration
having been rescinded or annulled.

﻿

If an Event of Default described in Section 5(a),  Section 5(b) or Section 5(f)
occurs, then the principal amount of all of the outstanding Subordinated Notes,
and accrued and unpaid interest, if any, on all outstanding Subordinated Notes
will become and be immediately due and payable without any declaration or other
act on the part of any Noteholder, and the Company waives demand, presentment
for payment, notice of nonpayment, notice of protest, and all other notices.
Notwithstanding any other provision in this Section 5, because the Company will
treat the Subordinated Notes as Tier 2 Capital, upon the occurrence of an Event
of Default other than an Event of Default described in Section 5(a),  Section
5(b) or Section 5(f), no Noteholder may accelerate the Stated Maturity of the
Subordinated Notes and make the principal of, and any accrued and unpaid
interest on, the Subordinated Notes, immediately due and payable. The Company,
within thirty (30) calendar days after the receipt of written notice from any
Noteholder of the occurrence of an Event of Default with respect to this
Subordinated Note, shall mail to all Noteholders, at their addresses shown on
the Security Register (as defined in Section 13 below), such written notice of
Event of Default, unless such Event of Default shall have been cured or waived
before the giving of such notice as certified by the Company in writing.

6. Failure to Make Payments.  In the event of an Event of Default under Section
5(d) or Section 5(e) above, the Company will, upon demand of the Noteholder, pay
to the Noteholder the amount then due and payable on this Subordinated Note for
principal and interest (without acceleration of the Subordinated Note in any
manner), with interest on the overdue principal and

 

--------------------------------------------------------------------------------

 

interest at the rate borne by this Subordinated Note, to the extent permitted by
applicable law. If the Company fails to pay such amount upon such demand, the
Noteholder may, among other things, institute a judicial proceeding for the
collection of the sums so due and unpaid, may prosecute such proceeding to
judgment or final decree and may enforce the same against the Company and
collect the amounts adjudged or decreed to be payable in the manner provided by
law out of the property of the Company.

﻿

Upon the occurrence of a failure by the Company to make any required payment of
principal or interest on this Subordinated Note or an Event of Default, until
such failure or Event of Default is cured by the Company or waived by the
Noteholders in accordance with Section 16 hereof, the
Company shall not, except as required by any federal or state governmental agency: (a)
declare or pay any dividends or distributions on, or redeem, purchase, acquire,
or make a liquidation payment with respect to, any of the Company’s shares; (b)
make any payment of principal of or interest or premium, if any, on or repay,
repurchase or redeem any indebtedness of the
Company that ranks equal with or junior to the Subordinated Notes; or (c) make any payments
under any guarantee that ranks equal with or junior to the Subordinated Notes,
other than (i) any dividends or distributions in shares of, or options, warrants
or rights to subscribe for or purchase shares of, any class of the Company’s
shares; (ii) any declaration of a non-cash dividend in
connection with the implementation of a shareholders’ rights plan, or the issuance of shares under
any such plan in the future, or the redemption or repurchase of any such rights pursuant thereto;
(iii) as a result of a reclassification of the Company’s shares or the exchange
or conversion of one class or series of the
Company’s shares for another class or series of the Company’s shares; (iv) the
purchase of fractional interests in the Company’s shares pursuant to the
conversion or exchange provisions of such shares or the security being converted
or exchanged; or (v) purchases of any class of the
Company’s shares related to the issuance of Common Shares or rights under any benefit
plans for the Company’s directors, officers or employees or any of the Company’s
dividend reinvestment plans (including, without limitation, any repurchases or
acquisitions in connection with the forfeiture of any stock award, cashless or
net exercise of any option, or acceptance of
Common Shares in lieu of an award recipient’s tax obligations under any equity award).

7.



Affirmative Covenants of the Company.

﻿

(a) Notice of Certain Events. To the extent permitted by applicable statute,
rule or regulation, the Company shall provide written notice to the Noteholder
of the occurrence of any
of the following events as soon as practicable, but in no event later than fifteen (15) Business Days
following the Company becoming aware of the occurrence of such event:

﻿

(i) The total risk-based capital ratio, Tier 1 risk-based capital ratio, common
equity Tier 1 risk-based capital ratio or leverage ratio of the Company (but
only to the extent the Company is required to measure and report such ratios on
a consolidated basis under applicable law) or any of the Company’s banking
Subsidiaries becomes less than ten percent (10.0%), eight percent (8.0%), six
and one-half percent (6.50%) or five percent (5.0%), respectively;

﻿

(ii) The Company, or the Chief Executive Officer or Chief Financial Officer of
the Company, becomes subject to any formal, written regulatory enforcement
action (as defined by the applicable regulatory authority); or

 

--------------------------------------------------------------------------------

 

(iii) There is a change in ownership of greater than twenty-five percent (25%)
of the outstanding securities of the Company entitled to vote for the election
of directors.

﻿

(b) Payment of Principal and Interest. The Company covenants and agrees for the
benefit of the Noteholder that it will duly and punctually pay the principal of,
and interest on, this Subordinated Note in accordance with the terms hereof.

﻿

(c) Maintenance of Office. The Company will maintain an office or agency in the
borough of Chambersburg, PA where Subordinated Notes may be surrendered for
registration of transfer or for exchange and where notices and demands to or
upon the Company in respect of the Subordinated Notes may be served; provided,
however, the Company may, from time to time, designate one or more other offices
or agencies where the Subordinated Notes may be presented or surrendered for any
or all such purposes and may from time to time rescind such designations. The
Company will give prompt written notice to the Noteholders of any such
designation or rescission and of any change in the location of any such other
office or agency.

﻿

(d) Corporate Existence. The
Company will do or cause to be done all things necessary to preserve and keep in
full force and effect: (i) the corporate existence of the Company; (ii) the
existence (corporate or other) of each Subsidiary of the Company; and (iii) the
rights (charter and statutory), licenses and franchises of the Company and each
of its Subsidiaries; provided,  however, that the Company will not be required
to preserve the existence (corporate or other) of any of its Subsidiaries or any
such right, license or franchise of the Company or any of its Subsidiaries if
the Board of Directors of the
Company determines that the preservation thereof is no longer desirable in the
conduct of the business of the Company and its Subsidiaries taken as a whole and
that the loss thereof will not be disadvantageous in any material
respect to the Noteholders.

﻿

(e) Maintenance of Properties. The Company will, and will cause each Subsidiary
to, cause all its properties used or useful in the conduct of its business to be
maintained and kept in good condition, repair and working order, ordinary wear
and tear excepted, and supplied with all necessary equipment and will cause to
be made all necessary repairs, renewals, replacements, betterments and
improvements thereof, all as in the judgment of the Company may be necessary so
that the business carried on in connection therewith may be properly and
advantageously conducted at all times; provided, however, that nothing in this
Section will prevent the Company or any Subsidiary from discontinuing the
operation and maintenance of any of their respective properties if such
discontinuance is, in the judgment of the Board of Directors of the Company,
desirable in the conduct of the business of the Company and its Subsidiaries
taken as a whole.

﻿

(f) Waiver of Certain Covenants.  The Company may omit in any particular
instance to comply with any term, provision or condition set forth in Section
7(c),  Section 7(d) or Section 7(e) above with respect to this Subordinated
Note if before the time for such compliance the Noteholders of at least a
 majority in principal amount of the outstanding Subordinated Notes, by act of
such Noteholders, either will waive such compliance in such instance or
generally will have waived compliance with such term, provision or condition,
but no such waiver will extend to or affect such term, provision or condition
except to the extent so expressly waived, and, until such waiver will
become effective, the obligations of the
Company in respect of any such term, provision or condition will remain in full
force and effect.

 

--------------------------------------------------------------------------------

 

(g) Company Statement as to Compliance. The
Company will deliver to the Noteholders, within one hundred twenty (120)
calendar days after the end of each fiscal year, an Officer’s Certificate
covering the preceding calendar year, stating whether or not, to the knowledge
of the executive officer of the Company executing such certificate, the
Company is in default in the
performance and observance of any of the terms, provisions and conditions of this Subordinated Note
(without regard to notice requirements or periods of grace) and if the
Company is in default,
specifying all such defaults and the nature and status thereof of which he or she may have knowledge.

﻿

(h) Tier 2 Capital. If all or any portion of the Subordinated Notes ceases to be
deemed to be “Tier 2” Capital (as defined by the Federal Reserve (or its then
equivalent)), other than due to the limitation imposed on the capital treatment
of subordinated debt during the five years immediately preceding the Stated
Maturity of the Subordinated Notes, the Company will immediately notify the
Noteholders and thereafter, if the Company so requests, the Company and the
Noteholders will work together in good faith to execute and deliver all
agreements as reasonably necessary in order to restructure the applicable
portions of the obligations evidenced by the Subordinated Notes to qualify as
Tier 2 Capital; provided,  however, that nothing contained in this Section 7(h)
shall limit the Company’s right to redeem the Subordinated Notes upon the
occurrence of a Tier 2 Capital Event pursuant to Section 4(a) or Section 4(b).

﻿

(i) Compliance with Laws. The Company shall comply with the requirements of all
laws, regulations, orders and decrees applicable to it or its properties, except
for such noncompliance that would not reasonably be expected to result in a
Material Adverse Effect (as such term is defined in a Purchase Agreement) on the
Company and its Subsidiaries taken as a whole.

﻿

(j) Taxes and Assessments. The Company shall punctually pay and discharge all
material taxes, assessments, and other governmental charges or levies imposed upon it or upon its
income or upon any of its properties as they become due; provided, that no such
taxes, assessments or other governmental charges need be paid if they are being
contested in good faith by the Company.

﻿

(k)



Financial Statements; Access to Records.

﻿

(i) Not later than forty-five (45) days following the end of each six month
period for which the
Company has not submitted a Consolidated Financial Statements for Holding
Companies Reporting Form FR Y-9SP to the Federal Reserve, upon request, the
Company shall provide the Noteholder with a copy of the Company’s unaudited
consolidated balance sheet and statement of income (loss) for and as of the end
of such immediately preceding fiscal quarter, prepared in accordance with past
practice. Quarterly financial statements, if required herein, shall be unaudited
and need not comply with GAAP.

﻿

(ii) Not later than one hundred twenty (120) days from the end of each fiscal
year (or, if the Company’s auditors have not yet then issued the auditor’s
report, promptly following the auditor’s issuance of such report), upon request,
the Company shall provide the Noteholder with copies of the Company’s audited
financial statements consisting of the consolidated balance sheet of the Company
as of the fiscal year end and the related statements of income (loss) and
retained earnings, stockholders’ equity and cash flows for the fiscal year then
ended. Such financial statements shall be prepared in accordance with GAAP applied on a

 

--------------------------------------------------------------------------------

 

consistent basis throughout the period involved.

﻿

(iii) In addition to the foregoing Sections 7(k)(i) and (ii), the Company shall,
upon a Noteholder’s reasonable request, furnish such Noteholder with such financial, business and
legal information of the Company and the Bank as may be reasonably necessary to
allow the Noteholder to confirm compliance by the Company with this Subordinated
Note; provided, however, in no event shall the Company or the Bank be obligated
hereunder to furnish or share (A) confidential bank supervisory communications,
customer financial records or other “exempt records” as defined by 12 C.F.R.
Part 309, reports of examination, or any other confidential, supervisory
information, (B) any information that could cause the Company or the Bank to
waive attorney/client privilege, or (C) any information the disclosure of which
would be prohibited by applicable law, rule, or regulation. Prior to any
additional disclosure under this Section 7(k)(iii), the Company may require
Noteholder to enter into a customary non-disclosure agreement.

﻿

8.



Negative Covenants of the Company. So long as this Subordinated Note is issued
and outstanding:

﻿

(a) Limitation on Dividends. The Company shall not declare or pay any dividend
or make any distribution on shares or other equity securities of any kind of the
Company if the
Company is not “well capitalized” for all regulatory purposes immediately prior to the declaration,
and after giving effect to the payment, of such dividend or distribution, except
for dividends payable solely in Common Shares of the Company.

﻿

(b) Merger or Sale of Assets. The Company shall not merge into another entity or
convey, transfer or lease substantially all of its properties and assets to any
Person, unless:

﻿

(i) the continuing entity into which the Company is merged or the Person which
acquires by conveyance or transfer or which leases substantially all of the
properties and assets of the Company shall be a corporation, association or
other legal entity organized and existing under the laws of the United States of
America, any State thereof or the District of Columbia and expressly assumes the
due and punctual payment of the principal of and any
premium and interest on the Subordinated Notes according to their terms, and the due and punctual
performance of all covenants and conditions hereof on the part of the Company to
be performed
or observed; provided, however, that no further express assumption is needed by any successor by
merger to the Company to the extent such legal successor assumes the Company’s
obligations hereunder by operation of law; and

﻿

(ii)
immediately after giving effect to such transaction, no Event of Default, and
no event which, after notice or lapse of time or both, would become an Event of Default, shall have
happened and be continuing.

﻿

(c)
Continuance of Business. Other than in connection with a transaction which complies
with Section 8(b), the Company shall not take any action,
omit to take any action or enter into any other transaction that would have the
effect of: (i) the Company ceasing to be a bank holding company under the Bank
Holding Company Act of 1956, as amended (provided, however, for the
avoidance of doubt, nothing herein is intended to prohibit the
Company from electing to be a financial
holding company or, following such an election, exiting financial holding company status), (ii) the
liquidation or dissolution of the Company or the Bank, (iii) the Bank ceasing to
be



--------------------------------------------------------------------------------

 

an “insured depository institution” under Section 3(c)(2) of the Federal Deposit
Insurance Act, as amended, or (iv) the Company owning less than one hundred
percent (100%) of the outstanding shares of the Bank.

﻿

(d) No Restrictions on Distributions from the Bank. The Company will not permit
the Bank to enter into any agreement (other than an agreement mandated by a
Regulatory Agency) which restricts the ability of the Bank to declare and pay
any dividend or to make any other distribution on its shares or to make advances
to the Parent.

﻿

9. Denominations. The Subordinated Notes are issuable only in registered form
without interest coupons in minimum denominations of $1,000 and integral multiples of $1,000 in
excess thereof.

﻿

10.
Charges and Transfer Taxes. No service charge will be made for any registration of
transfer or exchange of this Subordinated Note, or any redemption or repayment
of this Subordinated Note, or any conversion or exchange of this Subordinated
Note for other types of securities or property, but the Company may require
payment of a sum sufficient to pay all taxes,
assessments or other governmental charges that may be imposed in connection with the transfer or
exchange of this Subordinated Note from the Noteholder requesting such transfer or exchange.

﻿

11. Payment Procedures. Payment of the principal and interest payable on the
Stated Maturity will be made by check, or by wire or Automated Clearing House
(ACH) transfer in immediately available funds to a
 bank account in the United States designated by the Noteholder of
this Subordinated Note if such Noteholder shall have previously provided wire or ACH instructions
to the Company,  upon presentation and surrender of this Subordinated Note at
the Payment Office
(as defined in Section 20 below) or at such other place or places as the
Company shall designate by notice to the Noteholders as the Payment Office,
provided that this Subordinated Note is presented to the Company in time for the
Company to make such payments in such funds in accordance with
its normal procedures. Payments of interest (other than interest payable on the Stated Maturity) shall
be made by wire or
ACH transfer in immediately available funds or check mailed to the registered Noteholder
of this Subordinated Note, as such Person’s address appears on the Security Register (as defined in Section 13 below). Interest payable on any Interest Payment Date shall be payable to the Noteholder
in whose name this Subordinated Note is registered at the close of business on
the fifteenth (15th)
calendar day prior to the applicable Interest Payment Date, without regard to whether such date is a
Business Day (such date being referred to herein as the “Regular Record Date”), except that interest
not paid on the Interest Payment Date, if any, will be paid to the Noteholder in
whose name this Subordinated Note is registered at the close of business on a
special record date fixed by the Company (a “Special Record Date”), notice of
which shall be given to the Noteholder of this Subordinated Note not less than
ten (10) calendar days prior to such Special Record Date. (The Regular Record
Date and Special Record Date are referred to herein collectively as the “Record
Dates”). To the extent permitted by applicable law, interest shall accrue, at the rate at which interest
accrues on the principal of this Subordinated Note, on any amount of principal
or interest on this
Subordinated Note not paid when due. All payments on this Subordinated Note shall be applied first
against interest due hereunder; and then against principal due hereunder. The
Noteholder of this
Subordinated Note acknowledges and agrees that the payment of all or any portion of the outstanding
principal amount of this Subordinated Note and all interest hereon shall be pari passu in right of

 

--------------------------------------------------------------------------------

 

payment and in all other respects to the other Subordinated Notes. In the event
that the Noteholder of this Subordinated Note receives payments in excess of the
Noteholder’s pro rata share of the Company’s payments to the Noteholders of all
of the Subordinated Notes, then the Noteholder of
this Subordinated Note shall hold in trust all such excess payments for the benefit of the Noteholders
of the other Subordinated Notes and shall pay such amounts held in trust to such other Noteholders
upon demand by such Noteholders.

﻿

12. Form of Payment. Payments of principal and interest on this Subordinated
Note shall be made in such coin or currency of the United States of America as
at the time of payment shall be legal tender for the payment of public and
private debts.

﻿

13. Registration of Transfer, Security Register. Except as otherwise provided
herein or
in the Purchase Agreement, and subject to limitations on transfer under applicable state and federal
securities laws, this Subordinated Note is transferable in whole or in part, and may be exchanged for
a like aggregate principal amount of Subordinated Notes of other authorized
denominations, by the
holder of this Subordinated Note in person, or by such holder’s attorney duly authorized in writing,
at the Payment Office. The Company shall maintain a register providing for the
registration of the
Subordinated Notes and any exchange or transfer thereof (the “Security Register”). Upon surrender
or presentation of this Subordinated Note for exchange or registration of transfer, the
Company shall execute and deliver in exchange therefor a Subordinated Note or
Subordinated Notes of like aggregate principal amount, each in a minimum
denomination of $1,000 or any amount in excess thereof which is an integral
multiple of $1,000 (and, in the absence of an opinion of counsel
satisfactory to the
Company to the contrary, bearing the restrictive legend(s) set forth hereinabove)
and that is or are registered in such name or names requested by the Noteholder. Any Subordinated
Note presented or surrendered for registration of transfer or for exchange shall be duly endorsed and
accompanied by a written instrument of transfer in such form as is attached hereto and incorporated
herein, duly executed by the Noteholder, with such tax identification number or
other information for each Person in whose name a Subordinated Note is to be
issued, and accompanied by evidence
of compliance with any restrictive legend(s) appearing on such Subordinated Note or Subordinated
Notes as the Company may reasonably request to comply with applicable law. No
exchange or
registration of transfer of this Subordinated Note shall be made on or after (i) the fifteenth (15th) day
immediately preceding the Stated Maturity or (ii) the due delivery of notice of redemption.

14. Ownership. Prior to due presentment of this Subordinated Note for
registration of transfer, the Company may treat the Noteholder in whose name
this Subordinated Note is registered in the Security Register as the absolute
owner of this Subordinated Note for receiving
payments of principal and interest on this Subordinated Note and for all other purposes whatsoever,
whether or not this Subordinated Note is overdue, and the Company shall not be
affected by any notice to the contrary.

15. Waiver and Consent.

﻿

(a) Any consent or waiver given by the Noteholder of this Subordinated Note
shall be
conclusive and binding upon such Noteholder and upon all future Noteholders of this Subordinated
Note and of any Subordinated Note issued upon the registration of transfer
hereof or in exchange therefor or in lieu hereof, whether or not notation of
such consent or waiver is made upon this Subordinated Note. No delay or omission
of the holder of this Subordinated Note to exercise any

 

--------------------------------------------------------------------------------

 

right or remedy accruing upon any Event of Default shall impair such right or remedy or constitute
a waiver of any such Event of Default or an acquiescence therein. Any insured
depository institution that shall be a holder of this Subordinated Note or that
otherwise shall have any beneficial ownership interest in this Subordinated Note
shall, by its acceptance of such Subordinated Note (or beneficial interest
therein), be deemed to have waived any right of offset with respect to the
indebtedness evidenced thereby.

﻿

(b)
No waiver or amendment of any term, provision, condition, covenant or agreement in
the Subordinated Notes shall be effective except with the consent of the holders
of more than fifty percent (50%) in aggregate principal amount (excluding any
Subordinated Notes held by the Company or any of its Affiliates) of the
Subordinated Notes at the time outstanding; provided,  however, that without the
consent of each Noteholder of an affected Subordinated Note, no such
amendment or waiver may: (i) reduce the principal amount of any Subordinated Note; (ii) reduce the
rate of or change the time for payment of interest on any Subordinated Note; (iii) extend the maturity
of any Subordinated Note, (iv) change the currency in which payment of the
obligations of the Company under the Subordinated Notes are to be made; (v)
lower the percentage of aggregate principal amount of outstanding Subordinated
Notes required to approve any amendment of the Subordinated Notes, (vi) make any
changes to Section 4(c) (Partial Redemption), Section 5 (Events of Default;
Acceleration), Section 6 (Failure to Make Payments), Section 7 (Affirmative
Covenants of the Company), Section 8 (Negative Covenants of the Company), or
Section 16 (Waiver and Consent) of the Subordinated Notes that adversely affects
the rights of any Noteholder; (vii) disproportionately affect any of the
Noteholders of the then outstanding Subordinated Notes; (viii) permit the
Company to declare or pay any cash dividends while an Event of Default is continuing or

(ix)



modify the terms of subordination of the affected Subordinated Note in a  manner
adverse to the holder. Notwithstanding the foregoing, the Company may amend or
supplement the Subordinated
Notes without the consent of the Noteholders of the Subordinated Notes to cure any ambiguity, defect
or inconsistency or to provide for uncertificated Subordinated Notes in addition
to or in place of certificated Subordinated Notes, or to make any change that
does not adversely affect the rights of any Noteholder of any of the
Subordinated Notes. No failure to exercise or delay in exercising, by
any Noteholder of the Subordinated Notes, of any right, power or privilege hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power or privilege preclude any
other or further exercise thereof, or the exercise of any other right or remedy
provided at law or in
equity. The rights and remedies provided in this Subordinated Note are cumulative and not exclusive
of any right or remedy provided at law or in equity. No notice or demand on the
Company in any case shall, in itself, entitle the Company to any other or
further notice or demand in similar or other
circumstances or constitute a waiver of the rights of Noteholders to any other or further action in any
circumstances without notice or demand. No consent or waiver, express or
implied, by Noteholders to or of any breach or default by the Company in the
performance of its obligations hereunder shall be deemed or construed to be a
consent or waiver to or of any other breach or default in the performance of the
same or any other obligations of the Company hereunder. Failure on the part of
the Noteholders to complain of any acts or failure to act or to declare an Event
of Default, irrespective of how long such failure continues, shall not
constitute a waiver by the Noteholders of their rights hereunder or impair any
rights, powers or remedies on account of any breach or default by the Company.

16. Absolute and Unconditional Obligation of the Company. No provisions of this
Subordinated Note shall alter or impair the obligation of the
Company, which is absolute and

 

--------------------------------------------------------------------------------

 

unconditional, to pay the principal and interest on this Subordinated Note at
the times, places and rate, and in the coin or currency, herein prescribed.

﻿

17. No Sinking Fund, Trust Indenture or Credit Rating; Convertibility. This
Subordinated Note is not entitled to the benefit of any sinking fund. This
Subordinated Note is not being issued pursuant to, or is the subject of, any
trust indenture. This Subordinate Note is not subject to any rating by a
nationally recognized statistical rating organization.  This Subordinated Note
is not convertible into or exchangeable for any of the equity securities, other
securities or assets of the Company or any Subsidiary.

﻿

18. No Recourse Against Others. No recourse under or upon any obligation,
covenant or agreement contained in this Subordinated Note, or for any claim
based thereon or otherwise in
respect thereof, will be had against any past, present or future shareholder, employee, agent, officer,
or director, as such, of the Company or of any predecessor or successor, either
directly or through the Company or any predecessor or successor, under any rule
of law, statute or constitutional provision or by the enforcement of any
assessment or by any legal or equitable proceeding or otherwise, all such
liability being expressly waived and released by the acceptance of this
Subordinated Note by the holder of this Subordinated Note and as part of the consideration for the
issuance of this Subordinated Note.

﻿

19. Notices. All notices to the Company under this Subordinated Note shall be in
writing and addressed to the Company at Franklin Financial Services Corporation,
20 S. Main Street, Chambersburg, PA  17201, Attention: Chief Financial Officer,
or to such other address as the Company may
notify to the Noteholder (the “Payment Office”). All notices to the Noteholders shall be in writing
and sent by first-class mail to each Noteholder at such Noteholder’s address as
set forth in the
Security Register. Any notice mailed as provided in this section shall be conclusively presumed to
have been duly given, whether or not the Noteholder receives such notice;
provided, further, that failure of the Company to give such notice by mail, or
any defect in such notice or in the mailing
thereof, to any Noteholder shall not affect the validity of the proceedings for any redemption under
Section 4 or any matter required to be presented to the Noteholders
for approval.

﻿

20. Successors and Assigns. This Subordinated Note shall be binding upon the
Company and inure to the benefit of the Noteholder and its respective successors
and permitted assigns. Subject to the terms and conditions of this Subordinated
Note and compliance with applicable securities laws and regulations, the
Noteholder may assign all, or any part of, or any interest in, the Noteholder’s
rights and benefits hereunder.

﻿

21. Further Issues. The Company may, without the consent of the Noteholders of
the
Subordinated Notes, create and issue additional notes having the same terms and conditions of the
Subordinated Notes (except for the Original Issue Date) so that such further
notes shall be consolidated and form a single series with the
Subordinated Notes.

﻿

22. Governing Law; Interpretation.  This Subordinated Note will be deemed to be
a contract made under the laws of the Commonwealth of
Pennsylvania and will be governed by, and construed in accordance with, the laws
of the Commonwealth of Pennsylvania without regard to conflict of law principles
thereof. This Subordinated Note is intended to meet the criteria for
qualification of the outstanding principal as Tier 2 Capital under the
regulatory rules and guidelines of the
Federal Reserve, and the terms hereof shall be interpreted in a manner to satisfy such intent,
subject to the



--------------------------------------------------------------------------------

 

limitation imposed on the capital treatment of subordinated debt during the
five (5) years immediately preceding the maturity date of the Subordinated Notes. At any time
and from time to time, if the capital adequacy requirements and guidelines of
the Federal Reserve otherwise applicable to bank holding companies are not
applicable to the Company by reason of the “Small Bank Holding the Company and
Savings and Loan Holding the Company Policy Statement”
of the Federal Reserve, codified as Appendix C to 12 CFR Part 225, as amended from time to time,
(the “SBHC Policy Statement”), then the provisions of this Subordinated Note
that refer to capital adequacy or related concepts shall be applied, solely for
purposes of this Subordinated Note as if the SBHC Policy Statement did not apply
to the Company.

﻿

23. Submission to Jurisdiction.  Each Noteholder hereby irrevocably submits to
the exclusive jurisdiction of the Court of Common Pleas of Franklin County,
Pennsylvania and the U.S. District Court for the Middle District of Pennsylvania
over any action or proceeding arising out of or relating to this Subordinated
Note and the transactions related thereto, regardless of whether a claim sounds
in contract, tort, or otherwise and regardless of whether a claim is at law or
in equity, and each Noteholder hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such state
or federal court. Each Noteholder on behalf of itself and its successors and
assigns, hereby irrevocably waives, to the fullest extent permitted by law, any
objection it may now or hereafter have to the laying of venue in any action or
proceeding in any such court as well as any right it may now or hereafter have
to remove such action or proceeding, once commenced, to another court on the
grounds of Forum Non Conveniens or otherwise. Each Noteholder agrees that a
final, non-appealable judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.

﻿

﻿

﻿

﻿

[Signature Page Follows]

 

--------------------------------------------------------------------------------

 

﻿

IN WITNESS WHEREOF, the undersigned has caused this Subordinated Note to be duly
executed and attested.

﻿

﻿

FRANKLIN FINANCIAL SERVICES CORPORATION

﻿

﻿

By:______________________________

Mark Hollar, Chief Financial Officer

﻿

﻿

ATTEST:

﻿

﻿

﻿

 

Name: Title:    

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

[Signature Page to Subordinated Note]

 

--------------------------------------------------------------------------------

 

﻿

ASSIGNMENT FORM

﻿

[Capitalized terms used herein but not defined have the meanings assigned in the
Subordinated Note]

﻿

To assign this Subordinated Note of Franklin Financial Services Corporation (the
“the Company”), fill in the form below: (I) or (we) assign and transfer this
Subordinated Note to:

 

(Print or type assignee’s name, address and zip code) (Insert assignee’s social
security or tax I.D. No.)

and irrevocably appoint agent to transfer this Subordinated Note on the books of the
Company. The agent may substitute another to act for him.

﻿

Date: Your signature:  

(Sign exactly as your name appears on the face of this Subordinated Note)

﻿

FOR EXECUTION BY AN ENTITY:

﻿

Entity name:_____________________________

﻿

By:  _________________________________

Name:________________________________

Title: _________________________________

﻿

Tax Identification No. or SSN#:  

﻿

Signature Guarantee:  (Signatures must be guaranteed by an eligible guarantor
institution (banks, stockbrokers, savings and loan associations and credit
unions with membership in an approved signature guarantee
medallion program), pursuant to Rule 17Ad-15 promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”)).

﻿

The undersigned certifies that he/she/it [is / is not] (circle one) an Affiliate
of the Company and that, to such Person’s knowledge, the proposed transferee [is
/ is not] (circle one) an Affiliate of the Company.

﻿

In connection with any transfer or exchange of this Subordinated Note occurring prior
to the date that is one year after the later of the date of original issuance of
this Subordinated Note and the last date, if any, on which this Subordinated
Note was owned by the Company or any Affiliate of the
Company, the undersigned confirms that this Subordinated Note is being:

 

--------------------------------------------------------------------------------

 

CHECK ONE BOX BELOW:

¡



(1)acquired for the undersigned’s own account, without transfer;

¡



(2)transferred to the Company,

¡



(3)transferred in accordance and in compliance with Rule 144A under the
Securities Act of 1933, as amended (the “Securities Act”);

¡



(4)transferred under an effective registration statement under the
Securities Act;

¡



(5)transferred in accordance with and in compliance with Section 4(a)(7) of
the  Securities Act.

¡



(6)transferred to an institutional “accredited investor” (as defined in Rule 501(a)(l)(2),

(3) or (7) under the Securities Act) or an “accredited investor” (as defined in
Rule 501(a)(4) under the Securities Act), that has furnished a signed letter
containing certain representations and agreements; or

¡



(7)transferred in accordance with another available exemption from the
registration requirements of the Securities Act.

﻿

Unless one of the boxes is checked, the Company will refuse to register this
Subordinated Note
in the name of any person other than the registered holder thereof; provided, however, that if box
(5), (6) or (7) is checked, the Company may require, prior to registering any
such transfer of this
Subordinated Note, in its sole discretion, such legal opinions, certifications and other information
as the Company may reasonably request to confirm that such transfer is being
made pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act such as the exemption provided
by Rule 144 under the Securities Act.

﻿

Your signature:   (Sign exactly as your name appears on the face of this
Subordinated Note)

﻿

FOR EXECUTION BY AN ENTITY:

﻿

Entity name:_____________________________

﻿

By:  _________________________________

Name:________________________________

Title: _________________________________

﻿

Tax Identification No. or SSN#:  

﻿

Signature Guarantee:   (Signatures must be guaranteed by an eligible guarantor institution (banks, stockbrokers, savings
and loan associations and credit unions with membership in an approved signature
guarantee medallion program), pursuant to Exchange Act Rule 17Ad-l5).

 

--------------------------------------------------------------------------------

 

TO BE COMPLETED BY PURCHASER IF BOX (1) OR (3) ABOVE IS CHECKED.

﻿

The undersigned represents and warrants that it is purchasing this Subordinated Note
for its own account or an account with respect to which it exercises sole
investment discretion and that it and any such account is a “qualified
institutional buyer” within the meaning of Rule 144A
under the Securities Act and is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Company as the
undersigned has requested pursuant to Rule 144A or has determined not to request
such information and that it is
aware that the transferor is relying upon the undersigned’s foregoing representations in order to claim
the exemption from registration provided by Rule 144A.

﻿

Date: Signature:  

﻿

Print name:

﻿

﻿

   FOR EXECUTION BY AN ENTITY:

﻿

Entity name:  

﻿

﻿

By:_ Name: Title:  

﻿

Tax Identification No. or SSN#: 

 

--------------------------------------------------------------------------------

 

﻿

EXHIBIT B

﻿

﻿

FORM OF OPINION OF COUNSEL

﻿

1. Each of the Company and the Bank (i) has been incorporated and is validly
existing
under the laws of its state of incorporation, (ii) has all requisite power and authority to carry on its
business and to own, lease and operate its properties and assets as described in the
Company’s Reports
and (iii) is duly qualified or licensed to do business and is in good standing as a foreign corporation
authorized to do business in each jurisdiction in which the nature of such
businesses or the ownership or leasing of such properties requires such
qualification, except where the failure to be so qualified would not,
individually or in the aggregate, have a Material Adverse Effect.

﻿

2. the Company is a registered  bank holding company under the Bank Holding
Company Act of 1956, as amended. The Bank is duly formed as a commercial bank
under Pennsylvania law.

﻿

3. the
Company has all necessary power and authority to execute, deliver and perform its
obligations under the Transaction Documents to which it is a party and to
consummate the transactions contemplated by the Transaction Documents.

﻿

4. The Agreement has been duly and validly authorized, executed and delivered by
the Company. The Agreement constitutes a legal, valid and binding obligation of
the Company, enforceable against the
Company in accordance with its terms, except that the enforcement thereof may be
subject to (i) bankruptcy, insolvency, reorganization, receivership, moratorium,
fraudulent
conveyance, fraudulent transfer or other similar laws now or hereafter in effect relating to creditors’
rights generally and (ii) general principles of equity (whether applied by a
court of law or equity)
and the discretion of the court before which any proceeding therefor may be brought.

﻿

5. The Subordinated Notes have been duly and validly authorized by the Company
and when issued and delivered to and paid for by Purchasers in accordance with
the terms of this
Agreement, will have been duly executed, issued and delivered and will constitute legal, valid and
binding obligations of the Company, and enforceable against the
Company in accordance with their terms, except that the enforcement thereof may
be subject to (i) bankruptcy, insolvency, reorganization,
receivership, moratorium, fraudulent conveyance, fraudulent transfer or other similar laws now or
hereafter in effect relating to creditors’ rights generally and (ii) general
principles of equity (whether applied by a court of law or equity) and the
discretion of the court before which any proceeding therefor may be brought.

﻿

6. Assuming the accuracy of the representations and warranties of each of
Purchasers
set forth in the Agreement, the Subordinated Notes to be issued and sold by the
Company to Purchasers pursuant to the Agreement will be issued in a transaction
exempt from the registration requirements of the Securities Act.



--------------------------------------------------------------------------------